 

Exhibit 10.1

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

AMENDMENT NO. 9

 

TO

 

CONTRACT NUMBER GINC-C-08-0390


 

BETWEEN

 

GLOBALSTAR CANADA SATELLITE CO.

 

AND

 

HUGHES NETWORK SYSTEMS, LLC

 

FOR

 

RADIO ACCESS NETWORK (RAN)
AND USER TERMINAL SUBSYSTEM

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

 

 

 

 

This Amendment No. 9 ("Amendment") is entered into effective as of January 13,
2013 ("Effective Date"), by and between Hughes Network Systems, LLC, a limited
liability company organized under the laws of Delaware (hereinafter referred to
as the "Contractor") with its principal place of business at 11717 Exploration
Lane Germantown, Maryland 20876 USA, and Globalstar Canada Satellite Co., a
company incorporated under the laws of Canada with its principal place of
business at 115 Matheson Boulevard West, Suite 100, Mississauga, Ontario, LSR
3L1, Canada (hereinafter referred to as "Globalstar" or "Customer"). As used
herein, Contractor and Globalstar may be referred to individually as a "Party"
and collectively as the "Parties".

 

WHEREAS, Contractor and Globalstar, Inc. entered into Contract No.
GINC-C-08-0390 for the delivery of the Radio Access Network ("RAN") and the User
Terminal Subsystem ("UTS") ("Contract") effective May 1, 2008;

 

WHEREAS, Contractor and Globalstar, Inc. entered into a Letter Agreement, dated
September 22, 2008, for the deferral of payment of certain Payment Milestones
("Deferred Payments") under the Contract, subject to interest;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 1, dated
June 16, 2009, for the payment of the Deferred Payments with interest, the PDR
Payment Milestone and advance payments;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 2, dated
August 28, 2009, to extend the schedule of the RAN and UTS program and to revise
certain payment milestones and program milestones to reflect the revised program
timeline;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 3, dated
September 21, 2009, to incorporate the revised the program management schedule;

 

WHEREAS, Contractor and Globalstar, Inc. entered into Amendment No. 4, dated
March 24, 2010, to implement certain Contract Change Notices;

 

WHEREAS, Contractor and Globalstar, Inc. entered into a Letter Agreement, dated
March 21, 2011, for the deferral of payment of certain amounts due under the
Contract, subject to interest, as further amended on October 14, 2011, December
30, 2011, March 30, 2012 and June 26, 2012 ("Current Deferral Letter");

 

WHEREAS, Contractor, Globalstar and Globalstar, Inc. entered into Amendment No.
5, dated April 5, 2011, to substitute Globalstar for Globalstar, Inc. under the
Contract and with certain exceptions, for all of Globalstar, Inc.'s rights and
obligations under the Contract to be assigned to and assumed by Globalstar;

 

WHEREAS, Contractor and Globalstar entered into Amendment No. 6, dated November
4, 2011, to extend the schedule of the RAN and UTS program and revise the
remaining payment milestones and program milestones to reflect the revised
program timeline;

 

WHEREAS, Contractor and Globalstar entered into Amendment No. 7, dated February
1, 2012, to extend the schedule of the RAN and UTS program and revise the
remaining payment milestones and program milestones to reflect the revised
program timeline;

 

WHEREAS, Contractor and Globalstar entered into Amendment No. 8, dated September
6, 2012, to extend the schedule of the RAN and UTS program and revise the
remaining payment milestones and program milestones to reflect the revised
program timeline;

 

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY

2

 

 

WHEREAS, the Parties wish to further extend the schedule of the RAN and UTS
program and revise the remaining payment milestones and program milestones to
reflect the revised program timeline.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound hereby, the Parties agree to amend the
Contract as follows:

 

1.             Exhibit C, Pricing Schedule and Payment Plan (Revision G), dated
September 6, 2012, shall be deleted and replaced in its entirety by a new
Exhibit C, Pricing Schedule and Payment Plan (Revision H), dated January 18,
2013.

 

2.             Exhibit A, Statement of Work (Revision E), dated September 6,
2012 shall be deleted and replaced in its entirety by a new Exhibit A, Statement
of Work (Revision F), dated January 18, 2013.

 

3.             This Amendment shall be governed by and interpreted according to
the laws of the state of New York.

 

4.             This Amendment may be signed in counterparts and each original
counterpart shall be deemed binding on each Party collectively and individually.

 

5.             Except as amended herein, all terms and conditions of the
Contract shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties hereto have signed this Amendment in duplicate.

 

By: /s/  Stephen Drew   By: /s/  Sean Fleming Name:  Stephen Drew Name:  Sean
Fleming Title:   Treasurer Title:   Senior Counsel Date:   January 21, 2013
Date:  January 18, 2013

  

 

 



 

radio access network (ran) 

and user terminal subsystem (uts)

 

exhibit a: statement of work

 

Revision F

 

January 18, 2013

  

HUGHES AND GLOBALSTAR CONFIDENTIAL AND PROPRIETARY 

3

 

 

 PROPRIETARY NOTICE

 

All rights reserved. This publication and its contents are proprietary to Hughes
Network Systems, LLC. No part of this publication may be reproduced in any form
or by any means without the written permission of Hughes Network Systems, LLC,
11717 Exploration Lane, Germantown, Maryland 20876.

 

HUGHES, HughesNet, IPoS, SPACEWAY, AIReach, Broadband Unbound, and Connect to
the future are trademarks of Hughes Network Systems, LLC. All other trademarks
are the property of their respective owners.

 

Copyright © 2008, 2009, 2010, 2011, 2012, 2013 Hughes Network Systems, LLC

 

GLOBALSTAR/HUGHES PROPRIETARY 

ii

 

  

REVISION HISTORY

 

Revision   Issue Date   Scope A   5/1/2008   Contract version B   9/18/2009  
Amended to include changes detailed in CN001, CN002, CN003, CN004, and Amendment
2 C   3/24/10   Changes for Amendment 4 D   2/1/2012   Changes for Amendment 7 E
  9/6/2012   Changes for Amendment 8 F   01/18/2013   Changes for Amendment 9

 

 

 

 

TABLE OF CONTENTS

 

SECTION   PAGE       1.0 INTRODUCTION   1-1 1.1 PURPOSE AND SCOPE   1-1 1.2
DEFINITION METHODOLOGY   1-1       2.0 GENERAL OVERVIEW OF DELIVERABLES   2-1  
    3.0 PROJECT MANAGEMENT   3-1       3.1 PROJECT PLANNING AND CONTROL   3-1
3.2 PROGRESS REVIEWS   3-2 3.2.1 Monthly Progress Meetings   3-2 3.2.2
Weekly/Biweekly Teleconferences   3-2 3.2.3 Project Milestone Review Meetings  
3-2 3.2.4 Extraordinary Management Meetings   3-11 3.3 PROGRESS REPORTING   3-11
3.4 PROJECT SCHEDULING   3-11 3.5 PROJECT TEAM   3-18 3.6 LOCATION OF THE
WORK/RESIDENTS   3-18 3.7 CUSTOMER RIGHT OF ACCESS   3-19       4.0 QUALITY
MANAGEMENT   4-1 4.1 PRODUCT ASSURANCE   4-1 4.2 CONFIGURATION MANAGEMENT   4-1
4.3 CONFIGURATION MANAGEMENT PROCESS (RENUMBER AS 4.2.1)   4-2 4.3.1
Documentation Management   4-2 4.3.1.1 DDL   4-2 4.3.1.2 Documentation
Submission Criteria   4-2 4.3.1.3 Documentation Management   4-3 4.3.2 Action
Item Tracking   4-3 4.3.3 Configuration/Change Management   4-3 4.3.3.1 Waivers
and Deviations   4-4       5.0 RAN DELIVERY, INSTALLATION, AND INTEGRATION   5-1
5.1 SITE SURVEY   5-1 5.2 EQUIPMENT TRANSPORTATION AND SHIPMENT   5-1 5.3 SITE
INSTALLATION AND COMMISSIONING   5-2       6.0 VERIFICATION TEST MANAGEMENT  
6-1 6.1 GENERAL   6-1 6.2 FIRST ARTICLE FACTORY ACCEPTANCE TEST (FAT)   6-5 6.3
RAN SITE ACCEPTANCE TESTING (SAT)   6-7 6.4 RAN OVER AIR TEST (OAT)   6-8 6.5
SYSTEM ACCEPTANCE TESTS (SYSAT)   6-10 6.6 CUSTOMER WITNESS UTS TESTING
CAMPAIGNS   6-11 6.6.1 UTS Factory Acceptance Test (UTSFAT)   6-11 6.6.2 UTS
Acceptance (UTSA)   6-11 6.7 UTS INTERNAL TESTING CAMPAIGNS   6-12 6.7.1 UTS
System Validation Testing (SVT)   6-12



 

 

 

 

7.0 DELIVERABLE DOCUMENTATION 7-1     8.0 CUSTOMER RESPONSIBILITIES 8-1    
8.1    SITE FACILITIES 8-1 8.2 EXTERNAL CONNECTIVITY 8-2 8.3 CFE MANAGEMENT 8-2
8.4 INTEGRATION AND TEST SUPPORT 8-3 8.5 GOVERNMENTAL LICENSES, PERMITS AND FEES
8-3 8.6 SIMULATORS AND EMULATORS 8-3 8.7 UTS REQUIREMENTS 8-3 8.8 OTHER 8-3    
9.0 CONTRACTOR TEST FACILITIES 9-1     10.0 WARRANTY AND SUPPORT PERIODS 10-1
10.1 WARRANTY SUPPORT PERIOD FOR RAN 10-1 10.2 WARRANTY SUPPORT PERIODS FOR UTS
10-1     11.0 TRAINING 11-1 11.1 TRAINING REQUIREMENTS 11-1 11.2 TRAINING
PROGRAM 11-1 11.2.1    Theoretical and Practical Training Courses 11-1
11.2.2    Training Materials 11-2     12.0 CN009 IMSI BASED ACCESS CONTROL 12-1
    13.0 ACRONYMS 13-1

 

 

 



 

LIST OF FIGURES

 

FIGURE   PAGE Figure 11-1. Training Courses   11-1

  

 

 

 

 

LIST OF TABLES

TABLE   PAGE       Table 3-1. Program Milestone Review Meetings   3-4 Table 3-2.
Additional UTS/Evaluation Platform Specific Milestone Reviews   3-10 Table 3-3.
Program Milestones - RAN   3-12 Table 3-4. Program Milestones – UTS/Evaluation
Platforms   3-15 Table 7-1. Deliverable Documentation   7-1 Table 7-2. UTS
Specific Deliverable Documentation   7-4

 

 

 

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

1.0 INTRODUCTION

 

1.1 PURPOSE AND SCOPE

 

This Statement Of Work (SOW) defines the work that shall be performed by Hughes
Network Systems, LLC (Contractor) for the design, fabrication, implementation,
integration, delivery, performance verification, and testing of the Radio Access
Network (RAN) and User Terminal Subsystem (UTS) for Globalstar, Inc. (Customer).
For the purposes of this document we refer to the RAN and UTS collectively as
the Work. Further definition of technical deliverables can be found in Exhibit
B1 through B3.

 

At each gateway, the RAN will interface with the existing C band antennas and
will co-exist with the legacy baseband and baseband-to-IF conversion equipment,
defined as the Legacy Globalstar System (LGS). The RAN System Specification is
defined in Exhibit B1 and the RAN Gateway is defined in Exhibit B2.

 

The UTS as defined in Exhibit B3 shall yield a Satellite Air Interface Chip for
use in the Work. The UTS shall also yield an Evaluation Platform that utilizes
the Satellite Air Interface Chip. The Remote Terminal Diagnostic Monitor (RTDM),
as defined in Exhibit B3, is a separate deliverable in the Work.

 

This SOW (Exhibit A) defines the baseline deliverables and services that shall
be supplied by the Contractor. The SOW describes the expected relationship
between the Customer and Contractor, defines the program management approach,
and defines Customer obligations.

Hughes’ obligations in respect of “Production Chips” and “production Satellite
Air Interface Chips” as referenced in this SOW, shall be of no force and effect,
except in the event that Aspen Chips have been ordered and paid for by
Globalstar Canada and supplied by Hughes to Globalstar Canada pursuant to a
separate arrangement between Hughes and Globalstar Canada. Any order of Aspen
Chips by Globalstar Canada pursuant to a separate arrangement reinstates the
Hughes obligations in respect of “Production Chips” and “production Satellite
Air Interface Chips” in this SOW.

 

1.2 DEFINITION METHODOLOGY

 

This document uses the keywords shall, should, and will to identify
requirements, goals, and external actions, respectively.

 

¨ In the context of this document, shall defines a requirement which must be met
for product acceptance.

 

¨ In the context of this document, should defines a desirable goal.

 

¨ In the context of this document, will defines the capability or function of an
external device or system, but does not levy any requirement on the HNS
offering.

 

All requirements are numbered within the sections. Paragraphs which are not
numbered are informative only and are not considered requirements. These
informative paragraphs will often, but not always, start with the word “Note:”

 

1-1

 

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

2.0 GENERAL OVERVIEW OF DELIVERABLES

 

1.The Contractor shall be responsible for the design, fabrication,
implementation, integration, delivery, performance verification, and testing of
Contractor delivered Work.

 

2.The Contractor shall deliver executable software, firmware, and associated
documentation necessary to install, configure, operate and maintain the
Contractor delivered equipment.

 

3.The Contractor shall be responsible for packing and delivery of equipment and
critical spares for ten (10) RAN sites in the following locations. Note that
this list is not in any order of delivery:

 

United States (Clifton)

France (Aussaguel)

Canada (Smiths Falls)

Canada (High River)

Brazil (Petrolina)

Brazil (President Prudente)

Brazil (Maneus)

United States (Sebring)

United States (Wasilla)

United States (Test RAN to be located at Customer facilities in Milpitas, CA,
USA)

 

4.The Contractor shall provide standard factory warranty and maintenance
services for all ten (10) sites for the duration of one (1) year. The warranty
period start date shall be in accordance with Exhibit A, Section 10.0 .

 

5.The Contractor shall be responsible for producing Site Facilities
Specifications for the Contractor deliverables. In addition, the Contractor
shall provide Site Installation Documents for each of the ten (10) sites.

 

6.The Contractor shall develop and maintain an Engineering Test Bed that shall
be located at Contractor test facilities in Maryland, USA.

 

7.The Contractor shall develop and deliver a RAN Test Bed that shall be located
at Customer facilities in Milpitas, California, USA.

 

8.The Contractor shall conduct a System Requirements Review (SRR), a Preliminary
Design Review (PDR) and a Critical Design Review (CDR) for the Work with the
Customer.

 

9.The Contractor shall develop a comprehensive series of test campaigns
including test plans and procedures that shall be used during each test
campaign.

 

10.For the purpose of requirements tracking and verification, the Contractor
shall develop a Verification Cross Reference Matrix (VCRM) that shall clearly
identify where requirements are verified and the method that will be use for
verification.

 

11.The Contractor shall install, commission and conduct Site Acceptance Tests of
Contractor deliverables at the Milpitas RAN Test Bed and RAN#1through RAN#5, and
supervise at all other sites. For sites where Core Network equipment is
delivered, the SAT shall include testing with the CN.





 

2-1

 

  

12.The Contractor shall conduct RAN Factory Acceptance Test of Contractor
deliverables (excluding Core Network deliverables) at test facilities in
Maryland, USA. Details of these tests are provided in Section 6.



 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

13.The Contractor shall conduct UTS Factory Acceptance Test of Contractor
deliverables at test facilities in San Diego, CA.

 

14.The Contractor shall be responsible for Over-Air Testing as part of the
System Acceptance Test at RAN#1 and shall be responsible for Over-Air Testing at
Milpitas RAN Test Bed and RAN#2 through RAN#5. The Contractor shall supervise
Customer conducted Over-Air Testing at all other sites.

 

15.The Contractor shall provide one (1) Operations and Maintenance course with
all relevant training material delivered to Customer at least one week prior to
the course. The Contractor shall provide one (1) Engineering Course, and one (1)
System Overview Course. These courses shall address all the application
software, standard third-party COTS software, data definitions, databases, and
necessary data required for the satisfactory operation and maintenance of all
site and test equipment delivered under this SOW.

 

16.The Contractor shall develop, integrate and validate

 

a.    A Satellite Air Interface Chip, with Protocol Stack, and test end-to-end
functionality.

b.    A RTDM Test Tool Software, which can be installed on a Customer’s PC.

 

The Satellite Air Interface Chip shall be incorporated into a board that is
referred to as “Evaluation Platform” in rest of this document. The Evaluation
Platform shall allow the testing of end-to-end functionality of the Satellite
Air Interface Chip and associated Protocol Stack software as defined in Exhibit
B3. The L- and S-band antennas for this platform are CFE.

 

The Satellite Air Interface Chip is delivered as Prototype Chips and Production
Chips at times defined in the milestone schedule. The Prototype Chips represent
engineering samples of the device and are form and fit consistent with the
production chips. They are intended to be fully functional and can be used by
the Customer’s UT Vendor during UT development. The Prototype Chips will only be
available in limited quantities (TBR) and may have minor deficiencies. The
Production Chips are fully compliant devices that can be delivered in quantity.
They are intended to be available towards the back end of a UT development by
the Customer’s UT Vendor (for example during the pilot production phase).

 

17.The Contractor shall deliver 20 Evaluation Platforms as defined in item (16)
above to confirm Satellite Air Interface Chip operation and support RAN FAT. The
Contractor shall confirm the quantities to be delivered at PDR and CDR.

 

18.Reserved.

 

19.The Contractor shall deliver one (1) set of Spare Parts to be located at
Customer’s central depot.

 

20.The Contractor shall deliver the Additional RAN(s) and other options, if
contracted by the Customer in accordance with Exhibit C.

 



21.The Contractor shall deliver processor definition and the software and
firmware and an Interface Control Document of the Satellite Air Interface Chip
if contracted by the Customer per Exhibit C.

 

22.The Contractor shall deliver Satellite Air Interface chip specifications.

 

2-2

 



  

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

3.0 PROJECT MANAGEMENT

 

1.The Contractor shall be fully responsible for management of all tasks related
to the design, fabrication, integration, testing and delivery of the Work.

 

2.The Contractor shall be fully responsible for installation and commissioning
of the Milpitas RAN Test Bed and RAN#1 through RAN#5 sites. The Customer shall
be fully responsible for installation and commissioning at all other sites,
which shall be supervised by the Contractor. The Contractor shall provide
“on-the-job” installation and commissioning training to the Customer at the
Milpitas and Clifton site.

 

3.The Contractor shall be fully responsible for management of activities
performed by any subcontractor used by the Contractor during execution of this
program.

 

4.The Contractor shall assign a fully qualified Program Manager (PM) who shall
have sole responsibility for timely execution of the Work.

 

5.The Contractor shall deliver to the Customer all application software,
standard third-party COTS software, data definitions, databases, and necessary
data required for the satisfactory operation and maintenance of all site and
test equipment delivered under this SOW. The Contractor shall not deliver source
code for any software. Source code shall be made available in escrow to the
Customer under the Terms and Conditions defined in the Contract.

 

6.The Customer shall have the right to approve or request modifications to any
documents delivered by the Contractor. The Customer shall have 15 working days
to request any modifications or approve the given deliverable. If the Customer
does not take any action during these 15 working days, the deliverable would be
deemed to be accepted by the Customer.

 

3.1 PROJECT PLANNING AND CONTROL

 

1. The Contractor shall develop and maintain a Project Management Plan (PMP).

 

2. The PMP shall:

 

a.Outline the various project activities required to be performed together with
the control procedures that are to be applied and project schedule.

b.Describe the proposed management team structure together with the overall
responsibilities (including any key subcontractors).

c.Describe how the Contractor will manage and provide visibility of all work
undertaken by any key subcontractors.

d.Formally be issued at the Kick-Off Review (KOR).

 

3-1

 

  

3.The Contractor shall maintain a Risk Management Process (RMP) to share
visibility with the Customer on all program risks. The RMP shall:

 

a.Clearly identify risks that are being experienced during the course of the
program.

 

b.Formally be issued at the KOR.

 

c.Formally be updated and submitted to Customer on a monthly basis as a section
in the monthly report.

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

4.The hardware and software processes adopted shall comply with Contractor
ISO-9001 quality process standards. Key subcontractors are expected to comply
with their respective quality standards which in turn adhere or are equivalent
to ISO 9001 standards.

 

5.The Contractor management processes shall adhere to Contractor ISO-9001
processes.

 

6.The Contractor shall maintain all project documentation related to project
planning and provide all deliverables (see Section 7) in electronic form.

 

3.2 PROGRESS REVIEWS

 

3.2.1 Monthly Progress Meetings

 

1.The Contractor shall conduct a Monthly Progress Meeting with representatives
of the Customer.

 

2.At the Monthly Progress Meetings the following shall be discussed:

 

a.Current active tasks

b.Technical and schedule aspects

c.Status and progress

d.Technical, contractual and managerial problems

e.Risks and contingency measures (in the form of a Risk Log)

f.Current and potential problems

g.Open Action Items/Issues

h.New Action Items/Issues as generated at the meeting

 

3.Progress meeting may be held in the form of a teleconference between the
parties or at the Contractor’s facilities.

 

4.The progress report shall be delivered as input to the progress review
meeting. The progress report shall be delivered five days in advance of the
meeting date.

 

5.The Contractor shall minute the meeting proceedings capturing the key
decisions and all actions taken.

 

6.The minutes shall be agreed with the Customer.

 

7.The minutes shall be produced within five working days of the meeting.

 

3-2

 



 

8.The Customer reserves the right to call for a formal progress meeting at
either the Customer or the Contractor’s site if it is felt that an issue
requires “one-to-one” resolution.

 

3.2.2 Weekly/Biweekly Teleconferences

 

The Contractor shall conduct weekly or biweekly status meetings with the
Customer over the telephone. The Contractor shall provide a brief status of the
project schedule, any technical issues that have arisen since the last meeting,
and generate minutes of the meeting within two (2) working days that capture the
discussions and key decisions as well as action items.

 

3.2.3 Project Milestone Review Meetings

 

1.The Contractor shall agree the actual time of each project milestone review
meeting with the Customer at least one month before the meeting with the
exception of Acceptance Readiness and Results reviews. (The Acceptance Readiness
meeting shall be conducted within one week prior to the test activity and the
Results review shall be conducted within one week after the test activity).

 

2.The Contractor shall provide an agenda for each project milestone review at
least five days before the meeting to which the Customer may add items for
discussion.

 

3.The Contractor shall plan and conduct the project review meetings defined in
Table 3-1 and Table 3-2.

 

4.The Contractor shall agree to support additional intermediate progress reviews
during the design and implementation, if requested to do so by the Customer and
with at least three weeks notice.

 

5.The Contractor shall be responsible for assembling the relevant documentation
and presentational material for all project reviews.

 

6.The Contractor shall submit the documentation to be reviewed at the meeting in
accordance with the document delivery schedule within this SOW.

 

7.The Contractor shall be responsible for documenting the review proceedings and
monitoring the actions placed.

 

8.The meeting minutes shall be produced within five working days of the meeting.

 

9.The minutes shall be agreed with the Customer.

 

10.The Contractor shall implement an internal design review process on all
hardware, firmware and software design activities, as per standard engineering
practice.

 

3-3

 

  



Table 3-1. Program Milestone Review Meetings     Review           Duration    
No.   Meeting   Purpose   Inputs   (Days)   Location 1.   Kick-Off   This review
shall include:   1.    Project Management Plan (PMP) to   2 or 3   Contractor  
  Review (KOR)  

a.      Communication lines and contact points for financial, contractual and
technical matters

b.      Draft management plan(s) review

c.      Short-term work plan review

d.      System Requirement Review (SRR)

e.      SOW review, if required

 

including WBS, MLS, WPDs, ORG Chart and Risks

2.    Product Assurance Plan (PAP)

3.    Customer Dependencies Document (dependencies of CFE)

4.    System Requirements Document (derived from all technical specifications
given in Exhibits B

5.    White Paper describing the effect, if any, of implementing 1.23 or 2.46
MHz bandwidth.



6.    White Paper describing the implementation of dynamic rate adapation and
variable data rates (from 256 kb/s to 1 Mb/s).

7.    If any of the options are selected at KOR by the Customer, all relevant
documents shall be updated.

8.    Statement of Work 

      Premises





  

3-4

 

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 



Table 3-1. Program Milestone Review Meetings     Review           Duration    
No.   Meeting   Purpose   Inputs   (Days)   Location 2.   Preliminary   This
review shall include:   1.   Verification Cross Reference Matrix   3 or 4  
Contractor     Design Review (PDR)  

a.    The Contractor is required to demonstrate that the contractually agreed
requirements have been partitioned into a thorough and consistent system
definition through the system design documents.

b.    Review of the traceability mapping between the contractually agreed
requirements and the testing campaigns (VCRM) as well as the system functional
specifications and their further allocation to subsystems.

c.    Identification of the external interfaces and review of preliminary
interface control documents.

d.    Clarification of interpretation as necessary, for any contractually agreed
requirements.

e.    Review the Overall System Test Plan. This will outline the various test
stages to be conducted together with a schedule

f.     Review of site facilities and infrastructure requirements.

g.    Review of the Satellite Air Interface.

h.    Review of the Evaluation Platform High Level Design.

i.     Review of Evaluation Platform Operational Scenarios.

j.     Review of the Evaluation Platform Comprehensive Test Plan.

k.    Review of deliverable plans, that is, QA, QC, etc.

 

(VCRM) and System Requirements Allocation

2.    Overall System Test Plan (OSTP)

3.    External Interface Control Document

4.    Facility Requirement Specification

5.    Satellite Air Interface

6.    System Design Documents, such as, at a minimum, block diagrams, functional
decomposition of the Contractor developed and COTS software in terms of major
blocks, preliminary list of hardware to be procured and manufacturers,
preliminary Satellite Air Interface specifications document, MMI Ops Concepts

7.    Evaluation Platform Requirements Database including allocations

8.    Evaluation Platform High Level Design

9.    Evaluation Platform Comprehensive Test Plan

10.   Special Test Equipment & Simulators

11.   Customer Furnished Equipment (CFE) required at PDR

12.   Schedule for design and construction.

13.   Updated Quality Assurance (QA) Plan

      Premises

 

 

3-5

 

 

Table 3-1. Program Milestone Review Meetings     Review           Duration    
No.   Meeting   Purpose   Inputs   (Days)   Location 3.   Critical   This review
shall include:   1.    Verification Cross Reference Matrix   3 or 4   Contractor
    Design Review (CDR)  

a.    Review of the updated system documents from the PDR for completeness and
consistency with requirements.

b.    Review of the System Design Document end-to-end performance model showing
predicted performance of user applications across the system.

c.    Review of subsystem level design.

d.    Review of the Overall System Test Plan.

e.    Review of the Satellite Air Interface.

f.     Finalization of the Site Facilities Requirements.

g.    Review of the Overall System Test Plan and first drafts of the SySAT, RAN
FAT and SAT Test Plans.

h.    Review of updated Evaluation Platform High Level Design.

i.     Review of the Evaluation Platform System Validation Test Plan.

j.     Review of status of action items from the PDR.

k.    Review of deliverable plans, that is, QA, QC, etc.6.

 

(VCRM) and System Requirements Allocation

2.    System Design Document. A final set of the System Design Documents given
at PDR (item 2 above) which fully describe the design. Furthermore, the
Contractor shall provide final software design documentation, functional timing
analyses for hardware and software, test reports on any Engineering models
developed and tested up to this time, MMI displays (may not be the final set),
periodic maintenance requirements for each hardware element (draft version)

3.    External Interface Control Document

4.    Overall System Test Plan

5.    System Acceptance (SySAT) Test Plan RAN Factory Acceptance Test (RAN FAT)
Plan

7.    Site Acceptance Test (SAT) Plan

8.    Facility Requirement Specification

9.    Satellite Air Interface Review

10.  Updated Evaluation Platform High Level Design

11.  Evaluation Platform System Validation Test Plan

12.  Customer Furnished Equipment (CFE) required at CDR

      Premises

  

3-6

 

 

Table 3-1. Program Milestone Review Meetings     Review           Duration    
No.   Meeting   Purpose   Inputs   (Days)   Location 4.   RAN Site Readiness
Review   This review shall review the readiness of each site to accept delivery
and installation of the Contractor equipment.   Facilities Requirement
Specification   1   For each site at Contractor’s facilities/ 5.   RAN  Factory
  This review shall include:   1.    RAN FAT Plan   1   Contractor Site    
Acceptance Test Readiness Review (RAN FATRR) for first RAN  

a.     Review of all outstanding issues with FAT Plan and RAN FAT Procedures

b.     Review of the RAN FAT Readiness Report

c.     Review of the RAN FAT Configuration

 

2.    RAN FAT Procedures

3.    RAN FAT Readiness Report

4.    All lower level tests must have been passed or mutually agreed to
corrective actions in place prior to commencing this test.

      (Factory) 6.   First RAN Site Acceptance Test Readiness Review (SATRR)  

This review shall include:

a.     Review of any outstanding issues with SAT Plan and SAT procedures

b.     Review of SAT Readiness Report

c.     Review of Site Configuration Report of the First RAN (Clifton)

 

1.    SAT Plan

2.    SAT Procedures

3.    SAT Readiness Report

4.    Site Configuration Report

5.    Installation and Maintenance Manuals

6.    All lower level tests must have been passed or mutually agreed to
corrective actions in place prior to commencing this test.

  1   First site 7.   System Acceptance Test and OAT Readiness Review for RAN #1
(SysATRR)  

This review shall include:

a.     Review of outstanding issues with SySAT Plan and SySAT procedures. This
testing shall include full end-to-end testing.

b.     Review of SySAT Readiness Report.

c.     Review operator manuals.

d.     Review Warranty Plan.

 

1.    SySAT Test Plan

2.    SySAT Procedures

3.    SySAT Readiness Report

4.    Operator Manuals

5.    Warranty Plan(s)

6.    All lower level tests must have been passed or mutually agreed to
corrective actions in place prior to commencing this test.

  1   First site

 

3-7

 

 

Table 3-1. Program Milestone Review Meetings     Review           Duration    
No.   Meeting   Purpose   Inputs   (Days)   Location 8.   System Acceptance Test
Report Review Meeting  

The review shall include:

a     Review SySAT test results (for all RANs)

b     Agree on punch-list items that can be corrected for Final Acceptance

  1.    SySAT Test Report   1   Contractor Site     (SySAT)                 9.  
Secondary RAN Shipment Readiness Review for RAN #2 - RAN #9 (RAN SSRR)  

This review shall include:

a.    Review of all outstanding issues with Secondary Staging and Testing Plan
and Procedures (SSTP)

b.    Review of the SSTP Readiness Report

c.    Review of the SSTP Configuration

 

2.    RAN FAT Plan

3.    RAN FAT Procedures

4.    RAN FAT Readiness Report

5.    All lower level tests must have been passed or mutually agreed to
corrective actions in place prior to commencing this test.

  1   Contractor Site (Factory) 10.   Secondary RAN Site Acceptance Test
Readiness Review for RAN#2- RAN#9  

This review shall include:

a.    Review of any outstanding issues with the Secondary SAT procedures.

b.    Review of Secondary SAT Readiness Report.

c.    Review of Site Configuration Reports for RAN#2 – RAN#9.

 

1.    Secondary SAT Procedures

2.    Secondary SAT Readiness Report

3.    Site Configuration Reports for RAN#2-RAN#9

4.    Copies of Installation and Maintenance Manuals for RAN#2-RAN#9

5.    All lower level tests must have been passed or mutually agreed to
corrective actions in place prior to commencing this test.

  1   RAN#2- RAN#9

 

3-8

 

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)





 

Table 3-1. Program Milestone Review Meetings No.   Review
Meeting   Purpose   Inputs   Duration (Days)   Location 11.   Secondary System
Acceptance Test Readiness Review (OAT RR) for RAN#2- RAN#9  

This review shall include:

a.    Review of outstanding issues with the Secondary OAT procedures. This
testing shall include a subset of tests from the first RAN for end-to-end
testing of RANs #2 - #9.

b.    Review of the Secondary OAT Readiness Report.

c.    Review operator manuals.

d.    Review Warranty Plan.

 

1.    Secondary OAT Procedures

2.    Secondary OAT Readiness Report

3.    Operator Manuals

4.    Warranty Plan(s)

5.    All lower level tests must have been passed or mutually agreed to
corrective actions in place prior to commencing this test.

  1   RAN#2-RAN#9

 

3-9

 

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 





Table 3-2. Additional UTS/Evaluation Platform Specific Milestone Reviews No.  

Review

Meeting

  Purpose   Inputs   Duration
(Days)   Location 1.   Readiness for UTS Factory Acceptance Test Review with
Evaluation Platform (UTSFATR)  

This review shall include:

a.    Review of Evaluation Platform Final Acceptance Test Plan.

  1.      Evaluation Platform Final Acceptance Test Plan   2   Evaluation
Platform Facility 2.   UTS Factory Acceptance Test Review with Evaluation
Platform (UTSFAT)  

This review shall include:

a.    Review of the Evaluation Platform FAT Test Results.

b.    Review Evaluation Platform Final Acceptance Test Plan

 

1.      Evaluation Platform FAT Results

2.      Evaluation Platform Final Acceptance Test Plan

  2   Evaluation Platform Facility 3.   UTS Final Acceptance (UTSFA)  

This review shall include:

a.    Review of the Evaluation Platform FA Test Results.

  3.      Evaluation Platform Final Acceptance Results   2   Contractor’s
Facility

  

3-10

 

  

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

3.2.4 Extraordinary Management Meetings

 

1.At any point in the Program, either the Customer or the Contractor shall have
the right to call an extraordinary Senior Management meeting, should a major
issue arise that threatens the schedule and/or functionality.    

2.Each meeting shall require at least ten working days notification.

 

3.3 PROGRESS REPORTING

 

1.The Contractor shall supply a progress report to Customer by the end of the
first week of each month.

 

2.The progress report shall identify (as a minimum):

 

a.Work performed during the reporting period

b.Milestones met and/or achieved

c.Progress against the schedule. Any slippage is to be identified together with
remedial action

d.Status of Customer Dependencies as defined in the Dependencies document

e.Problems experienced

f.Activities planned for the next period

g.Risk Log status

h.Open Action Items/Issues

 

3.The format of the progress report shall be agreed with Customer at the Project
Kick-Off Review meeting.

 

4.Customer shall have the right to request the Contractor to provide direct key
subcontractor progress reports.

 

3.4 PROJECT SCHEDULING

 

1.The Contractor shall maintain a detailed activity schedule of all tasks to be
undertaken for this contract.

 

2.This schedule shall be maintained with a unique reference number in order that
it can be regularly updated as work progresses and all tasks’ dependencies
clearly indicated.

 

3.The schedule shall reflect the agreed major milestones and dates identified in
Table 3-3 and Table 3-4 for the Work.

 

3-11

 

 



Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)



 

Table 3-3. Program Milestones - RAN No.   Phase   Milestone Activity   Purpose  
Required Completion
Date 1.   Definition   Kick-Off Review (KOR)/Systems Requirements Review (SRR)
Meeting   Review of Project Managament Plan and System Requirements documents in
accordance with the objectives and input documents listed in Table 3-1  
Effective Date of Contract (EDC) + 2 months 2.   Design   Preliminary Design
Review (PDR)   Preliminary review of the system design and test documents in
accordance with the objectives and input documents listed in Table 3-1.   EDC +
9 months 3.   Design   Critical Design Review (CDR)   Detailed review with of
the final system design as well as draft test plans, and other documents, in
accordance with the objectives and input documents listed in Table 3-1.   EDC +
15 months 4a   Material Order #1   RAN 1-3 & TB Material Order   Completion of
Hardware long lead material order for RAN 1-3 & Milpitas TB. Contractor shall
provide documentation to Customer confirming the order of all long lead items.  
EDC + 62 months (Jul 2013) 4b   Material Order #2   RAN 4-9 Material Order  
Completion of Hardware long lead material order for RAN 4-9. Contractor shall
provide documentation to Customer confirming the order of all long lead items.  
EDC + 73 months (Jun 2014) 5.   Site Preparation   RAN Site Survey   Completion
of Site Survey for the all the RAN Sites and the Site Survey report for each
site   EDC + 30 months 6.   Site Preparation   Site Readiness Review   Visit by
the Contractor to the RAN sites for the purpose of final assessment of readiness
to receive shipment and installation.   One Month prior to start of RAN
Installation at each Gateway 7.   Shipment/ Installation   Ship Milpitas RAN
Test Bed and RAN#1 Ex Works.   Shipment from Contractor’s premises to Milpitas
site.   EDC + 67 months (Dec 2013) 8.   Shipment/ Installation   Installation
and Commissioning of Milpitas RAN Test Bed   Installation,commissioning, and
training of personnel of Milpitas RAN Test Bed at Milpitas site after CFE
delivery at the site   EDC + 70 months (Mar 2014) 9.   Customer Acceptance Test
  Factory Acceptance Test Readiness Review (FATRR)   Review of readiness to
start factory acceptance testing.   RAN FAT – 1 week duration

 

3-12

 

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 



Table 3-3. Program Milestones - RAN No.   Phase   Milestone Activity   Purpose  
Required Completion 
Date 10.   Customer Acceptance
Test   RAN Factory Acceptance Test (RAN FAT)   Completion of the RAN FAT in
accordance with the approved RAN FAT Plan and acceptance test procedures.   EDC
+ 77 months (Oct 2014) 11.   Shipment/ Installation   Install Clifton (RAN # 1).
  Install RAN#1 after CFE deliveries at the site.   EDC + 76 months (Sep 2014)
12.   Shipment/ Installation   RAN Equipment Shipment readiness review for the
RAN #2 to #9   Completion of the RAN staging test in accordance with the
approved RAN staging and pre-shipment test procedures. Customer witnessed
(optional).   RAN #2 to #9 shipment dates – 1 week 13.   Shipment/ Installation
  Ship RAN #2 through #9 Ex Works. Contractor Installation at sites #2 through
#5. Contractor Installation Supervision at the sites #6 through #9. Installation
complete 2 months from shipment.   Shipment from Contractor’s premises of site
equipment as per schedule agreed upon. Installation/supervision after CFE
delivery at the site and CFE Installation/commissioning  

RAN#

RAN 2

(Oct 2014)

 

RAN 3

(Oct 2014)

 

RAN 4

(Oct 2014)

 

RAN 5

(Nov 2014)

 

RAN 6

(Dec 2014)

 

RAN 7

(Jan 2015)

 

RAN 8

(Feb 2015)

 

RAN 9

(Mar 2015)

SHIP

77

 

 

77

 

 

77

 

 

78

 

 

79

 

 

80

 

 

81

 

 

82

 

14.   Training   Operator Training Course   Commencement of the operator
training course (training the trainers).   EDC + 77 months (Oct 2014) 15.  
Training   Engineering and system Overview Training Course   Commencement of the
engineering training course (training the trainers).   EDC + 77 months (Oct
2014) 16.   Customer Acceptance Test   Site Acceptance Test Readiness Review
(SATRR)   Review with the Customer of readiness to start SAT.   SAT - 1 week
duration 17.   Customer Acceptance Test   Site Acceptance Test (SAT) (First RAN)
  Completion of the SAT in accordance with the approved SAT Plan and acceptance
test procedures.   EDC + 77 months (2 weeks after Installation of first RAN)
(Oct 2014) 18.   Customer Acceptance Test   System Acceptance Test Readiness
Review (SySAT RR)   Review with the Customer of readiness to start SySAT.  
SySAT - 1 week duration

 

3-13

 

  

Table 3-3. Program Milestones - RAN No.   Phase   Milestone Activity   Purpose  
Required Completion
Date 19.   Provisional Acceptance (PA)   System Acceptance Test (SySAT)  
Completion of the SySAT in accordance with the approved SySAT Plan and
acceptance test procedures.   EDC + 78 months (Nov 2014) 20.   Secondary SAT  
Site Acceptance of RANs #2-#9   Completion of the Secondary SAT in accordance
with the approved plan and acceptance test procedures.   2 weeks after
installation of equipment at the site 21.   Secondary OAT   Acceptance of RANs
#2-#9   Completion of the Secondary OAT in accordance with the approved plan and
acceptance test procedures.  

RAN#

RAN 2

(Jan 2015)

 

RAN 3

(Jan 2015)

 

RAN 4

(Jan 2015)

 

RAN 5

(Feb 2015)

 

RAN 6

(Mar 2015)

 

RAN 7

(Apr 2015)

 

RAN 8

(May 2015)

 

RAN 9

(Jun 2015)

 

80

 

 

80

 

 

80

 

 

81

 

 

82

 

 

83

 

 

84

 

 

85

 

22.   Final Acceptance       Closing out of material punch list items created in
PA   EDC+ 85 months (Jun 2015)

 

3-14

 

  

Table 3-4. Program Milestones – UTS/Evaluation Platforms No.   Phase  
Milestone Activity   Purpose   Required Completion
Date 1.   Definition   Kick-Off Review (KOR)/Systems Requirements Review (SRR)
Meeting   Finalization of outstanding contractual, managerial and technical
issues with respect to the contract requirements.   Effective Date of Contract
(EDC) + 2 months 2.   Design   Preliminary Design Review (PDR)   Preliminary
review of the system design and test documents in accordance with the objectives
and input documents listed in Table 3-1.   EDC + 9 months 3.   Design   Critical
Design Review (CDR)   Detailed review with of the final system design as well as
draft test plans, and other documents, in accordance with the objectives and
input documents listed in Table 3-1.   EDC + 15 months 4.   First Tape Out   UTS
Material Order and First Tape Out   Completion of Hardware long lead material
order and First Tape Out   EDC + 24 months 5.   Prototype Chip to UT Vendor  
Prototype Chip to UT Vendor   Ship prototype Chip to Customer’s UT Vendor along
with hardware from Evaluation Platform and diagnostic S/W.   EDC + 33 months 6.
  Pre- production Chips to UT Vendor and Evaluation Platform and Diagnostic S/W
  Deliver Pre- Production Chips and Evaluation Platform and diagnostic S/W.  
Deliver Pre-Production Chips Evaluation Platform and diagnostic S/W.   EDC + 36
months 7.   Customer Acceptance Test   Factory Acceptance Test Readiness Review
(FATRR)   Review of readiness to start factory acceptance testing.   UTSFAT – 1
week 8.   Customer Acceptance Test   UTS Factory Acceptance Test (UTSFAT) for
the first Evaluation Platform  

Completion of the UTSFAT in accordance with the approved UTSFAT Plan and
acceptance test procedures.

Review UTS Final Acceptance Test Plan

  EDC + 77 months (aligns with RAN FAT) (Oct 2014) 9.   Customer Acceptance Test
  UTS Final Acceptance   Completion of UTS Final Acceptance.   EDC + 78 months
(aligns with RAN SySAT) (Nov 2014)

 

3-15

 

  

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

4.The Contractor shall define a suitable Work Breakdown Structure (WBS) and
produce work package descriptions (WPD) for each WBS item.

 

5.The Contractor’s WBS shall clearly identify the following key Work stages:

 

a.System Design to Spec (Exhibits B1, B2, and B3): Encompasses systems analysis
activities where the Contractor shall demonstrate correct interpretation and a
thorough understanding of the requirements;

 

b.Segment Design to Spec (Exhibits B1, B2, and B3): This shall encompass the
production of a complete high-level design for the Work with respect to
equipment and software.

 

c.Subsystem Design to Spec (Exhibits B1, B2, and B3): The Contractor shall
refine the segment design into low level subsystem and component designs.

 

d.Implementation: The Contractor shall translate the design documentation into
the actual equipment and software code.

 

e.Site Acceptance Test: In which the Contractor shall ship, install, commission
and test the RAN equipment at each site. The testing shall encompass the
respective integration with the external system elements and facilities.

 

f.Factory Acceptance Test: In which the Contractor shall demonstrate to the
Customer representatives during the witnessing tests that the Work functionally
performs in accordance with the agreed RAN FAT Test Plan. For the UTS equipment,
this corresponds to laboratory testing conducted to achieve customer acceptance
of the UTS.

 

g.System Acceptance Test and Over the Air Test: In which the Contractor shall
integrate the delivered site with the satellites and conduct end-to-end testing
using the UTS Evaluation Platform and CFE Core Network.

 

h.System Acceptance: In which the Contractor will hand-over operational
responsibility of the Work to the Customer (i.e., system transfer), following
successful system acceptance testing.

 

6.The WBS shall be used to plan and organize the work.

 

7.The WBS shall cover all project activities from contract commencement to the
end of the warranty period.

 

8.The WBS and initial set of WPDs included in the draft PMP shall be agreed at
the Project Kick-Off Review.

 

9.The Contractor should consider ways of overlapping various phases and tasks in
order to best optimize resources to achieve the end service readiness date.

 

10.The schedule shall clearly identify the scope of design implementation/test
work that has been assigned to any key subcontractor(s).

 

11.The Contractor shall be responsible for applying suitable subcontractor
control to ensure that the work is conducted to the workmanship standard
required.

 

3-16

 

  

12.The Customer will have the right to audit the work of the key subcontractors
at the place where the work is being conducted.

 

13.The Contractor PM shall sign-off each WP as it is completed to indicate that
the task(s) has been completed to the required standard.

 

3-17

 

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

14.The program schedule shall be developed and maintained using Microsoft
Project 2000 and delivered to Customer during the Monthly Reviews.

 

15.The Contractor shall include a schedule showing work completed, work
scheduled to be completed in the next month, changes to any contractual dates,
and any other pertinent schedule related issues in the monthly progress report.

 

16.The Contractor shall provide the Customer with an electronic copy of the
Monthly Report.

 

3.5 PROJECT TEAM

 

1.The Contractor shall assign a qualified program manager for the duration of
this contract, specifically charged with the responsibility for all aspects of
the Contract.

 

2.The Program Manager shall serve as the interface with the Customer on all
contractual and management matters for the duration of the Contract and at least
until the end of the warranty period.

 

3.The Contractor shall support open lines of communications to respective
representatives from each party with respect to technical matters.

 

4.The Contractor shall confirm at the Kick-Off Review each key person considered
to be required for the work and the role assigned.

 

5.The Contractor shall accept that the Customer has the right to comment on the
team structure and individual staff members proposed. This right shall
incorporate the ability to ask for team changes to be made - although
implementation of requested changes will be at the discretion of the Contractor.

 

6.The Contractor shall maintain a resource profile plan throughout the Program
showing the level and type of staff necessary to complete the work.

 

3.6 LOCATION OF THE WORK/RESIDENTS

 

1.The Contractor shall provide office accommodation where the design and
implementation is being conducted.

 

2.This accommodation shall provide space for three Customer residents, one of
whom can be located at the Evaluation Platform facility.

 

3.Office accommodation shall include reasonable use of facilities including
international telephone/facsimile lines, desktop PCs with Internet connection,
etc.

 

4.The Customer will be responsible for payment of all telephone and facsimile
access charges incurred by the Customer Residents.

 

5.The Contractor shall also work with their key Subcontractors to accommodate
Customer’s Residents and that they have these same rights.

 

3-18

 

  

3.7 CUSTOMER RIGHT OF ACCESS

 

1.The Customer will appoint a number of project coordinators who will work to
monitor and facilitate the activities being undertaken on this contract.

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

2.The Contractor shall grant approval for the Customer project coordinators to
visit the main work site provided that at least 2 working days notice of the
visit is given by the Customer.

 

3.The Customer residents shall participate in weekly status meetings held by the
Contractor’s Program Manager. The Customer resident shall not participate in any
discussions relevant to the Contractor’s costs, personnel management, or other
specific internal issues

 

4.The Customer shall be given access to technical managers to the Work on a
reasonable basis to discuss technical issues. The Customer resident shall
request this access through the Contractor’s Program Manager or Contractor’s
personnel as designated by the Contractor’s Program Manager, who shall also
participate in these meetings.

 

5.Representatives of other companies contracted by the Customer shall have
access to the relevant design reviews and relevant review material, subject to
three-way NDAs.

 

6.The Customer Residents and visitors to Contractor facilities must comply with
US export control laws. The Customer must provide notification of any visitors
in advance of any visit. The Customer must provide the visitor name and
nationality. Each visitor shall be screened by Contractor legal department.

 

3-19

 



 



Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

4.0 QUALITY MANAGEMENT

 

4.1 PRODUCT ASSURANCE

 

1.The Contractor shall hold a currently valid ISO9001 (or suitable equivalent)
accreditation to cover both the design and manufacturing activities.

 

2.The Contractor shall control and manage the Program in accordance with ISO
9001 requirements.

 

3.Customer shall be entitled, at its own cost and expense, to have an
independent third party U.S. laboratory conduct periodic sampling of the UTS, at
mutually agreeable time intervals during the manufacturing process, to test and
certify the sample to be ROHS-compliant. Such test results and Certificate of
Compliance shall be provided to Globalstar in a timely manner. The Contractor
shall provide reasonable access and cooperation for such purposes.

 

4.A Product Assurance Plan (PAP) shall be issued to the Customer at the Kick-Off
Review.

 

5.The Contractor shall nominate a suitable qualified team member to be fully
responsible for overall Quality Product Assurance of the Work.

 

6.The Customer will have the right to audit Contractor work at any point in the
Project, provided that at least two weeks notice is given to the Contractor PM.

 

7.The Contractor shall be fully responsible for the quality achieved and
controls applied by any subcontractor parties used.

 

8.The Contractor shall have a mechanism for tracking corrective actions at all
project phases.

 

9.A suitable tracking mechanism shall be used to map requirements to the
Contractor definition, design and subsequent testing documentation.

 

10.This tracking mechanism shall be presented at the PDR.

 

4.2 CONFIGURATION MANAGEMENT

 

1. The Contractor shall maintain its own a system Configuration Management
Process (CMP) outlining the controls that will be applied to:

 

a.   Documentation Configuration and Change Management

b.   Requirements Management

c.   Software Version and Release Control

d.   Firmware Version and Release Control

e.   Hardware Manufacturing

This process is further described in para 4.2.1

 

2. The CMP shall be put in place by the project Kick-Off Review.

  

4-1

 



 

3. The Contractor shall nominate a team member to be responsible for overall
configuration management throughout the project.

Globalstar RAN & UTS Exhibit A – SOW

H36750 (01/13)

 

4.3 CONFIGURATION MANAGEMENT PROCESS (RENUMBER AS 4.2.1) 4.3.1 Documentation
Management

 

4.3.1.1 DDL

 

The Contractor shall prepare, update and deliver all documentation as defined in
the Deliverable Documentation List (DDL) set forth in Section 7.0 of this SOW.

 

4.3.1.2 Documentation Submission Criteria

 

Contractually deliverable documentation in DDL shall be submitted using one of
the following criteria:

 

4.3.1.2.1 For Approval - Level A

 

This level shall include documentation that requires formal approval in writing
from the Customer before its acceptance or intended use.

 

The Customer shall approve the document or ask for resubmission within ten (10)
calendar days of its receipt at the Customer's main address.

 

If the document is approved, the Customer shall so notify the Contractor in
writing.

 

If the document is not approved, the Customer shall notify the Contractor of
those parts of the document that cannot be approved, together with the reasons
and instructions concerning resubmission of the document. The document shall be
resubmitted for approval within ten (10) calendar days from receipt of the
Customer’s notification.

 

If the Contractor does not receive any notification within ten (10) calendar
days from the Customer, the document shall be deemed to be approved by the
Customer.

 

4.3.1.2.2 For Review - Level R

 

This level shall include documentation to be evaluated by the Customer prior to
its intended use and distribution. The Customer shall respond to a document in
the "for review" level within ten (10) calendar days of its receipt at the
Customer’s main address (except for AIT procedures which are reviewed during the
corresponding review).

 

Without notification by the Customer within the same period, the Contractor
shall proceed to implement the document as planned.

 

4.3.1.2.3 For Information - Level I

 

Documents in this category shall be evaluated by the Customer to determine
current program status, progress and future planning requirements.

 

4-2

 

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

4.3.1.3 Documentation Management

 

The Contractor shall establish, implement and maintain a Configuration and
Documentation Management Plan to control the approval and issue of all
documentation and data, according to the documentation submission criteria.

 

Revisions and resubmissions to any contractual document shall be subject to the
same submission level.

 

4.3.2 Action Item Tracking

 

The Contractor shall establish and maintain an Action Item Record database of
all action items raised during all meetings and Reviews with the Customer.

 

Reports from this database shall be submitted or made available as defined in
CDRL.

 

4.3.3 Configuration/Change Management

 

The Contractor shall guarantee that all initial designs are provided in the as
designed configuration and that the as built configuration is in accordance with
the as designed configuration consistent with the Configuration Management Plan
as implemented by the Configuration Control Board.

 

To achieve such a goal, the Contractor shall provide the following:

 



¨Identify and update the configuration baseline (conditions for immediate
revision release and frequency for periodic revision release shall be defined in
the Configuration Management Plan).

 

¨Identify and control all physical and functional interfaces.

 

¨Assure that all delivered items (hardware and software) are identified,
manufactured, inspected, tested and operated according to configured documents.

 

¨Assure that all changes are documented, approved and implemented with full
knowledge of the technical, cost and schedule impacts.

 

¨Assure that the same rules are applied at Subcontractor’s level.



 

The Contractor shall use and propose a formal Configuration and Data Management
Plan.

 

The Contractor shall establish and maintain a Change Control System for managing
any change to the contractual requirements.

 

The features of the Change Control System shall be described by the Contractor
in the Program Management Plan.

 

4-3

 

  

4.3.3.1 Waivers and Deviations

 

If the Contractor desires to depart from the requirements (Technical Exhibits of
the Contract) for a specific item or a limited number of items (as required in
the Contract), a Request for Deviation/Waiver (RFD/RFW) shall be submitted to
the Customer.

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

When approved, the RFD/RFW shall become a Change. The Customer may require an
offer of price reduction as consideration for approval of the RFD/RFW on a
case-by-case basis if such a RFD/RFW causes a reduction in Contractor’s costs.

 

4.3.3.1.1 Review and Approval for an RFD/RFW

 

The Customer shall notify the Contractor of its acceptance or rejection of the
RFD/RFW Class I within fifteen (15) working days of its receipt. If the reason
for the rejection is lack of adequate supporting documentation (or other
evidence), the Contractor will be informed within 5 working days of receipt.

 

4.3.3.1.2 Recording and Tracking

 

The Change Control System shall include provisions for recording, tracking and
reporting on status of Changes and RFD/RFW's.

4-4

 

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

5.0 RAN DELIVERY, INSTALLATION, AND INTEGRATION

 

5.1 SITE SURVEY

 

1.The Contractor shall conduct a survey of each site where equipment is to be
installed.

 

2.The Contractor shall produce Site Survey Report for each site within two weeks
of each site visit. The Site Survey Report is to identify areas of concern, the
responsible party and date required for rectification.

 

3.The Contractor shall produce a Site Installation Document (SID) for each site
based on the Site Survey Report and Facilities Requirement Specifications.

 

4.The Contractor shall submit each site SID to the Customer at least one week
before the start of SAT. If the Contractor anticipates any upgrades to
electrical or physical requirements to the site, the SID shall be submitted at
least 3 months prior to start of SAT.

 

5.The SID shall identify the following:

 

a.     Physical layout and sizing of equipment

b.     Racking

c.     Power requirements

d.     Cooling requirements

e.     Communications interfaces

f.      Cabling and connector types

 



5.2 EQUIPMENT TRANSPORTATION AND SHIPMENT

 

1.The Contractor shall provide written notice of shipment at least 15 working
days prior to shipment of equipment to each domestic site and 25 working days
prior to shipment to any foreign site.

 

2.The Contractor shall confirm shipment arrangements with the Customer prior to
shipment.

 

3.The ten (10) sites, as given paragraph 2.3, shall be delivered in accordance
with INCOTERMS 2000 as follows

(Ex-Works Germantown, Maryland, USA).

 

4.The Customer will be responsible for shipping the equipment to the site, and
to clear customs and pay duties and taxes to clear the equipment, if necessary.

 

5.The Customer shall be responsible for the safe transportation and delivery of
equipment, materials, tools, etc., from Customs to each designated site.

 

6.The Contractor shall inspect the delivered hardware and complete an inventory
upon arrival at each Contractor Installed site. The Customer shall inspect the
delivered hardware and complete an inventory upon arrival at each Customer
installed site.

 

5-1

 

  

7.The Contractor shall ensure equipment shall be suitably protected to ensure
safe delivery the port of entry.

 

8.The Customer will ensure equipment shall be suitably protected to ensure safe
delivery to each site when released from Customs.

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

9. The Contractor shall submit the following shipment details prior to each
shipment:

 

a. Inventory of equipment being transported (Crate List and Packing List)

b. Commercial Invoice

 

5.3 SITE INSTALLATION AND COMMISSIONING

 

1.The Contractor shall provide suitably qualified personnel and relevant
installation procedures, instructions, drawings, etc., as required to install
and commission equipment at the the Milpitas RAN Test Bed and RAN#1 through
RAN#5.

 

2.The Contractor shall provide onsite Installation Supervisor and relevant
procedures, instructions, drawings, etc., as required for Customer’s installers
to install and commission equipment at sites #6 to #9.

 

3.The Customer will have the right to monitor the work of the Contractor at each
site, or to appoint third parties to do so.

 

4.The Contractor shall install and commission the delivered equipment at the
Milpitas RAN Test Bed and RAN#1 through RAN#5, and shall provide installation
supervision support for sites #6 to #9 in accordance with Installation and
Commissioning Manuals. Equipment shall be commissioned prior to execution of the
Site Acceptance Test (SAT).

 

5.The Contractor shall conduct the Site Acceptance Test (SAT) at the site(s)
where the Contractor performs the installation and commissioning in accordance
with the agreed SAT Plan and Procedures. The Customer shall conduct SAT at the
site(s) where the Customer performs the installation and commissioning.

 

6.The Customer shall be responsible for provision of CFE test equipment in
support of installation, commissioning, and testing of the Contractor
deliverables in the field. The required test equipment shall be detailed in the
Dependencies Document. The Customer will provide Satellite Simulators for
Contractor use in the Contractor test facility.

5-2

 

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

6.0 VERIFICATION TEST MANAGEMENT

 

6.1 GENERAL

 

Test Campaigns

1. The Contractor shall conduct a series of acceptance test campaigns that
collectively demonstrate compliance with contract requirements.

 

2. The Contractor shall deliver an Overall System Test Plan and Test Procedures
documents consistent with Section 7 that defines the overall test approach, the
flow of test campaigns and their objectives and scope, and associated
documentation.

 

3. For the first RAN (First Article) the following customer witnessed acceptance
test campaigns shall be conducted:

 

a. Factory Acceptance Test (FAT)

b. Site Acceptance Test (SAT)

 

c. System Acceptance Test (SYSAT)

 

4. For RAN#2 - #5, the Contractor shall execute the field test campaigns
including SAT and OAT. For RANs #6 - #9 the Customer shall execute the field
test campaigns (including SAT and OAT) under supervision by the Contractor.

 

5. For the UTS, the following customer witness acceptance test campaigns shall
be conducted:

 

a. UTS Factory Acceptance Test (UTSFAT)

b. UTS Final Acceptance

 

6. The Contractor shall deliver a Verification Cross Reference Matrix (VCRM)
consistent with Section 7, defining the mapping of contract requirements to
acceptance test campaigns.

 

7. The VCRM shall define the verification methodologies to be employed for each
requirement.

 

Inspection – a requirement is verified or partially verified by visual
inspection, for example, inspection of an agency certificate, or counting of
delivered equipment quantities.

 

Analysis – a requirement is verified by analysis of underlying data, possibly
measured data from a Test or other sources, for example, a RAN hardware
availability model.

 

Test – a requirement is verified by execution of a test that shows measured
performance per specification, or demonstrates functionality per specification.

 

8. In some cases the VCRM shall indicate multiple methodologies to verify a
requirement, for example, a Test to measure performance at a RAN component or
subsystem level, with analysis to combine or extrapolate that result with other
measurements to show compliance with a higher level specification.

 

9. The Customer shall have the right to approve or request reasonable amendments
to the VCRM.

 

6-1

 

  

10.Acceptance test campaigns and the VCRM shall be focused on verification of
requirements rather than on the consequent system or subsystem designs.

 

11.Wherever possible, each requirement shall be tested only during one test
campaign (FAT, SAT or SySAT), however, RAN Site Acceptance Test shall be
executed at each site.

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

Test Plans and Approval

 

12.The Contractor shall deliver Test Plans for each acceptance test campaign,
consistent with Section 7 and the agreed VCRM.

 

13.Each Test Plan shall define the mapping of requirements to test cases for
those requirements allocated to that test campaign by the VCRM.

 

14.Each Test Plan shall outline the constituent test cases at a high level
including test objective and scope, high level test configuration, general
procedure, and expected outcome.

 

15.The Customer shall have the right to approve or request reasonable amendments
to Test Plans.

 

16.The Contractor shall deliver Test Procedures for each test campaign,
consistent with Section 7 and the agreed Test Plans.

 

17.Each Test Procedure shall repeat the test objective and outcome from the Test
Plan, and shall define specific necessary preconditions, test configuration and
test steps consistent with that objective, and the expected results that show
that outcome.

 

18.The Contractor shall ensure that Test Procedures are sufficiently detailed
such that it will be possible to re-run previously completed acceptance tests.

 

19.In case of a requirement to be verified by Inspection or Analysis, a Test
Plan and Test Procedure shall be provided to indicate the inspection or analysis
to be completed and approved.

 

20.Where feasible in case of a requirement to be verified by Inspection or
Analysis for which verification involves Customer review of detailed documents,
the Contractor shall provide such documentation at least two weeks prior to the
test campaign execution start milestone (e.g., two weeks before start of RAN
FAT).

 

21.The Customer shall have the right to approve or request reasonable amendments
to Test Procedures.

 

Test Execution, Witness and Approval

 

22.The Contractor shall conduct a Readiness Review prior to test execution to
confirm that the necessary preconditions are satisfied.

 

23.The Customer shall have the right to attend (by teleconference if
appropriate) each Readiness Review and approve the start of the test campaign
test execution.

 

6-2

 

  

24.The Contractor shall deliver a Readiness Report per Section 7 to record the
results of the Readiness Review.

 

25.The Contractor shall conduct testing in accordance with agreed Test Plans and
Test Procedures for each acceptance test campaign.

 

26.The Customer shall have the right to witness test execution for each campaign
or at its sole discretion may waive its right to witness given tests.

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

27.The Contractor and Customer witness (unless waived) shall meet at the start
of each day of testing to review planned activities, and shall meet at the end
of each day of testing to review test results and summary of anomalies.

 

28.The Contractor shall provide all instruments, tools, manpower and services
necessary to execute Test Procedures except as identified as Customer obligation
(for RAN#6through RAN#9, the Contractor shall provide on-site supervision, while
the Customer shall provide all instruments, tools, manpower and services
necessary to execute Test Procedures).

 

29.The Contractor shall generate a Test Data Sheet during execution of each Test
Procedure, verifying the results of each step, recording measured data as
indicated, recording all anomalies whether related to the test or incidental to
the test (e.g., an unrelated alarm during a traffic test), and assigning a Test
Result.

 

30.In event that minor errors are found in a Test Procedure during execution,
the Test Procedure shall be marked up with corrections and such corrections
initialed by Contractor Test Manager and Customer witness (unless waived), the
correction will be noted in the Test Data Sheet, and such errors shall not
prevent continuation or passing of the test.

 

31.The Contractor Test Manager and Customer shall agree on the Test Result for
each Test Procedure.

 

32.A Test Procedure shall be assigned a Test Result of Pass, Pass with
Exception, or Fail, as follows: Pass – the objective of the test is fully met
with no related anomalies.

 

Pass with Exception – the primary objective of the test is met with related
anomaly observed that will require further investigation or correction.

 

Fail – the primary objective of the test is not met.

 

33.A Test Procedure shall not Fail in case of an incidental problem,
nevertheless the test campaign might be deemed to fail if the problem is
sufficiently critical even if all Test Procedures pass.

 

34.The Customer shall empower one witness with authority to agree the result of
each Test Procedure as it is conducted.

 

35.The Contractor Test Manager and nominated Customer witness shall initial each
Test Data Sheet upon completion of the applicable Test Procedure to confirm its
accuracy and result.

 



6-3

 

 

36.In the event that analysis of collected data or some observation is required
to assign a Test Result, assignment of the Test Result shall be deferred until
such analysis is complete to Customer satisfaction.

  

37.In event of incidental anomaly, the nominated Customer witness shall have
authority to instruct that a Test Procedure be repeated to confirm the anomaly
is unrelated.

 

38.Incidental anomalies that occur between tests (for example, over night) shall
have the same weight as anomalies detected during test execution, except they
shall not apply to a particular test.

 

39.The nominated Customer witness shall have authority to suspend test execution
in event of excessive failures or a blocking problem.

 

40.Customer waiving of rights to witness a given test shall not reduce the
Customer rights to review and approve all Test Results.

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

Test Campaign Results and Rerun

 

41. The Contractor and Customer shall mutually agree the assignment of problems
to the following categories (this listing is intended to be representative
rather than comprehensive):

 

a. Category I – Non-compliance that would prevent service operation including:

 

i.System outage including crash or failure of automatic redundancy mechanisms.

 

ii.Pervasive or extended (i.e., not momentary) service unavailability or
degradation.

 

iii.Sustained loss of operations visibility or control.

 

iv.Poor user perception of performance due to specification non-compliance.

 

v.Missing site deliverables including spares.

 

vi.Missing key power and link parameters.

 

vii.Inability to track and maintain service using the constellation per GOCC
instructions.

 

b. Category II – Non-compliance that does not prevent service operation
including:

 

i.Non-critical requirement non-compliance

 

ii.Problem that is infrequent and automatically recovered, and is not
perceptible by users or provides a minor inconvenience.

 

iii.Problem that occurs rarely and can be quickly recovered by operator, and is
not perceptible by users or provides a minor inconvenience.

 

c. Category III – Other anomalies including:

 

i.Problem that is not reproducible.

  

6-4

 

 

ii.Problem that can be overcome by configuration change and not requiring
implementation change.

 

iii.Problem that is not related to and does not affect a system requirement.

  

iv.Problem can be overcome with a procedural change.

 

v.Problem that is cosmetic in nature.

 

42.Upon completion or suspension the test execution, the Contractor and Customer
shall mutually agree the overall result of the acceptance test campaign:

 

Pass – all tests were completed with no Category I problems (whether related or
incidental to the testing).

 

Fail – testing was suspended or exposed Category I problems.

 

43.In case of Fail, the Contractor shall correct all Category I problems, shall
correct or provide a resolution plan for all Category II problems, and shall
rerun the applicable tests as well as any other tests that might be affected by
the specific corrections applied in order to pass the milestone and proceed to
the next phase.

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

44.The Customer shall have the right to review and approve the set of tests to
be rerun, and shall retain the same rights to witness, review and approve rerun
test results as for the first run.

 

Test Reports

 

45.The Contractor shall deliver Test Reports for each test campaign, consistent
with Section 7.

 

46.Test Reports shall for each Test Procedure include the initialed Test Data
Sheet, initialed marked up Test Procedures, referenced analyses in case of a
requirement verified by Analysis, results of any investigative analyses in case
of a requirement verified by Test.

 

47.Test Reports shall provide a consolidated list of problem reports, including
both related and incidental anomalies, and resolution plan for each anomaly.

 

6.2 FIRST ARTICLE FACTORY ACCEPTANCE TEST (FAT)

 

Test Campaign Purpose

 

48.The purpose of FAT shall be to provide a type verification of implementation
requirements that will be representative of all sites such that those
requirements need not be verified at each RAN site, or to enable such on-site
verification to emphasize site deliverables, site integration, and site
operation with other production systems such as the constellation, core network,
and terminals.

 

49.All requirements that require special controlled test conditions or equipment
not available at the deployed sites, or that require a combination of analyses
and test data, shall be allocated to the FAT campaign by the VCRM.

 

6-5

 

 

50.Functional requirements and error scenario requirements that do not vary from
site to site shall be allocated to the FAT campaign by the VCRM.

 

51.Underpinning requirements that enable service shall be verified at FAT;
however, the end-to-end service requirements shall be allocated to SYSAT.

  

Test Location and Duration

 

52.The FAT shall be conducted at the Contractor facility in Maryland.

 

53.Certain bench level tests (such as modem performance) requiring extended
collection and analysis of data shall be performed prior to FAT execution and
results of such analysis provided for FAT - the Customer shall have the same
right of review and approval of bench level tests as for other tests.

 

54.The FAT shall be planned for two weeks duration including stability test and
exclusive of any preceding bench level tests.

 

Test Configuration

 

55.The Contractor shall conduct RAN FAT using representative configurations that
permit the test objective to be met.

 

56.The following test equipment shall be used during FAT:

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

Deliverable RAN configuration, either site 2 or site 3 RAN equipment to be
agreed, other than for outside agency testing, bench level testing, or testing
at a subsystem level that would require dismantling of such configuration

 

Customer-furnished core network equipment or access via VPN to core network
equipment not located at Contractor’s site, compliant with the RAN-CN ICD
(Customer responsible for ensuring configuration, reliability and operation of
such equipment)—note that connectivity of this equipment to public networks is
CFE.

 

Customer-furnished satellite simulator to provide UT access through simulated
RFT inputs to the RAN with representative delay and doppler, with scripts to
simulate representative constellation operation, capable for extended operation
during extended stability testing, compliant with applicable parts of the
RAN-RFT ICD, and capable of supporting GW-GW handover testing.

 

Customer-furnished GOCC file feed consistent with satellite simulator operation,
representative of the actual field GOCC operation, and compliant with the
RAN-GOCC ICD.

 

Prototype or Evaluation Platform UTS equipment as appropriate, with necessary
Contractor-furnished RTDM scripts to exercise RAN functionality—note that it is
not an objective of these scripts or test campaign to test the Core Network
equipment. The simulated location of UTS equipment shall be fixed at some
position (this is not an aeronautical simulator). UTS equipment will employ
canned scripts for traffic—no voice coder will be provided.

 

Contractor furnished LAN signaling generator to allow loading of signaling
handling capacity of an RNC thread above the modem level.

  

6-6

 

 

Subset of RAN equipment to enable GW-GW handover testing at a radio level—such
factory

testing shall not necessarily model a second RAN all the way to the Core
Network.

 

Contractor furnished commercial SNMP manager to exercise external SNMP
interface.

  

Contractor furnished off-the-shelf test tools such as spectrum and protocol
analyzers, calibrated as applicable.

 

Specific Test Methodology Items

 

57.FAT shall include a RAN stability test of 72 hours duration, and including
continuous operation with the GOCC interface, satellite constellation interface,
core network interface, bidirectional traffic exchange with small quantity of
UTS equipment, and background signaling load exchange with a LAN signaling
generator.

 

58.Capacity testing shall be conducted on a thread basis and extrapolated to
like threads. A LAN signaling generator shall be used to verify certain
capacities including sessions per second and total sessions (e.g., handover
rates).

 

59.Automatic redundancy tests shall be conducted in presence of UTS traffic.

 

60.Environmental tests and interface compliance verification shall rely on
vendor data and past results where available.

 

61.Bench level or other special test configurations shall be employed as
necessary for modem performance tests, high penetration alerting performance
tests, diversity tests, and latency and jitter tests.

 

62.FAT shall test limited expansion scenarios (e.g., addition of traffic
capacity at a minimal step).

 

63.All Quality of Service handling requirements shall be assigned and tested at
FAT.

 

6.3 RAN SITE ACCEPTANCE TESTING (SAT) 

 

Test Campaign Purpose

 

64.The purpose of SAT shall be to verify that the contracted equipment has been
delivered and integrated and is ready for over-air testing at each given site.

 

Test Location and Duration

 

65.SAT shall be conducted standalone at each RAN site, without satellite and UTS
access or simulation.

 

66.SAT shall be planned for 3 days duration.

 

67.The Customer shall ensure 24 hour daily Contractor access to the site during
SAT, subject to the conditions for access as given in section 8.1.

 



6-7

 



 

Test Configuration

 

68.The following equipment shall be used for SAT at each site: Deliverable RAN
including deliverable site spares.

 

Customer-furnished core network equipment compliant with the RAN-CN ICD. The
Customer shall be responsible to ensure the configuration, reliability and
operation of such equipment during SAT. The Customer shall be responsible for
connectivity to and integration with public networks as applicable.

 

Customer-furnished RFTs compliant with the RAN-RFT ICD.

 

Customer-furnished GOCC compliant with the RAN-GOCC ICD.

 

Customer-furnished external SNMP manager.

 

Customer furnished web browser client to connect with Element Manager Server in
the RAN.

 

Customer-furnished facilities including all utility service.

 

Specific Test Methodology Items

 

69.SAT shall include a RAN stability test of 48 hours duration with connectivity
to the Core Network (standard idle signaling), GOCC (constellation configuration
file feed as per operation), SNMP (MIB access), and RFT interfaces (connectivity
only, no radio channels transmitted or received).

 

70.SAT shall verify all deliverable quantities by Inspection including spares.

 

71.RAN startup and configuration shall be tested during SAT.

 

72.Fault management not dependent on traffic shall be tested during FAT,
including exercise of redundancy scenarios and trap forwarding to an external
SNMP manager.

 

6.4 RAN OVER AIR TEST (OAT)

 

Test Campaign Purpose

 

73.The Contractor shall conduct a RAN First Over-Air integration Test at the
first RAN site following SAT and before SYSAT.

 

74.The purpose of OAT shall be to integrate and exercise the system so as to be
ready for SYSAT.

 

Test Location and Duration

 

75.The First RAN OAT shall be a Contractor internal (i.e., non-acceptance)
campaign and the Customer shall have the right to witness the testing and review
results without interfering.

 

76.For RAN#2 - #5, a Secondary OAT performed by the Contractor, witnessed by the
Customer, shall be conducted to complete the acceptance of each RAN # 2 - #5.
For RANs #6 - #9 a Secondary OAT performed by the Customer, under the
supervision of the Contractor, shall be conducted to complete the acceptance of
each RAN #6 - #9.

 



6-8

 

 

77.The Contractor shall deliver necessary test plans and procedures from the RAN
First OAT to enable the Customer to execute that integration testing at the
other sites.

 

78.The Customer shall ensure 24x7 Contractor access to the RAN site during the
RAN First OAT, subject to the conditions for access as given in section 8.1.

 

79.The duration of OAT shall be determined after integration planning, but is
anticipated to take a number of weeks.

 

Test Configuration

 

80.OAT shall integrate the following equipment:

 

a.Deliverable RAN.

 

b.Customer furnished Core Network equipment (Customer responsible for ensuring
configuration, reliability and operation of such equipment, for connectivity to
and integration with terrestrial networks, and for any terrestrial network usage
tarrifs during OAT)

 

c.Customer furnished RFTs.

 

d.Customer furnished satellite constellation.

 

e.Customer furnished GOCC and GOCC connectivity, also including feed of
satellite constellation information and service area definitions

 

Test user terminal equipment.

6-9

 

 

6.5 SYSTEM ACCEPTANCE TESTS (SYSAT)

 

Test Campaign Purpose

 

81.The purpose of SYSAT shall be to verify end-to-end contract requirements
using the integrated system to be placed into production and test terminals.

 

82.SYSAT shall demonstrate end-to-end traffic scenarios, service continuity
under constellation operation, and operations scenarios.

 

Test Location and Duration

 

83.The Contractor shall conduct the SYSAT at one RAN site that has completed
SAT.

 

84.The Contractor shall conduct the SYSAT using appropriate furnished test UT
equipment at four locations within the service area of the selected RAN, one of
those locations being the RAN site, and the other three being readily accessible
locations with local amenities available.

 

85.The SYSAT shall be planned for one week duration including stability test.

 

86.The Customer shall ensure 24 hour daily Contractor access to the RAN site
during SYSAT, subject to the conditions for access as given in section 8.1..

 

Test Configuration

 

87.The following equipment shall be used for SYSAT: Delivered RAN that has
completed SAT

 

Integrated Customer furnished site equipment including facility, RFTs, Core
Network equipment with terrestrial connectivity, and connectivity to the GOCC.
The Customer shall be responsible for any terrestrial network usage tarrifs
during SYSAT.

 

Customer furnished GOCC providing configuration feed matching constellation
operation, and configuration of service areas.

 

Appropriate test UT equipment

 

Customer-furnished access to and operation of equipment necessary for E.911 and
legal interception testing.

 

Specific Test Methodology Notes

 

88.SYSAT shall include a system reliability test of at least 72 hours duration
including traffic flow from UT test equipment to core network through the RAN
and over the satellite constellation, but shall not include system load testing
beyond the capabilities of the given UTs to load channels.

 

89.Other non-disruptive SYSAT tests shall be conducted concurrent with the
system reliability test, including traffic and operations scenarios.

 

90.SYSAT shall include tests of RAN automatic fault detection and redundancy in
presence of ongoing traffic.

 

91.The RAN and UTS shall enable SYSAT to be conducted one site at a time without
interfering with service of production UTs operating through other already
commissioned sites.

 

6-10

 

  

92.Demonstration of applications in SYSAT shall be constrained to capabilities
of the test UT equipment and Core Network equipment (e.g., push-to-talk might
not be provided as an application, 1Mbps forward operation would be tested only
in case a 1Mbps capable terminal is provided).

 

93.Quality of service tests shall be conducted at a functional (i.e.,
non-parametric) level during SYSAT.

 

94.Although SYSAT shall be conducted using the integrated system, the Contractor
shall only be responsible for the integration, performance and operation of
Contractor deliverables during this test campaign.

 

6.6 CUSTOMER WITNESS UTS TESTING CAMPAIGNS

 

6.6.1 UTS Factory Acceptance Test (UTSFAT)

 

1.The Contractor shall produce a UTSFAT Plan and Procedures and deliver to the
Customer as per Table 7-2.

 

2.The Contractor shall perform the UTSFAT at Contractor facilities. UTSFAT is
intended to validate the Satellite Air Interface Chip and the RTDM Test Tool
deliverables. The Evaluation Platform is a tool by which these validations can
be performed.

 

3.The Contractor shall conduct the UTSFAT using representative configurations
that permit the test objective to be met.

 

4.The UTSFAT shall verify requirements that are allocated to UTSFAT in the VCRM.

 

5.The Customer will nominate one member within the witnessing party to have
final responsibility for determining whether the tested UTS has completed UTSFAT
in accordance with the criteria defined by this SOW.

 

6.The Customer representative will have the authority to either instruct that a
test be repeated or fail the UTSFAT in the case of failures. Customer and
Contractor shall work together to determine which failures require a retest and
which failures do not on a case-by-case basis.

 

7.The Contractor shall deliver a final UTSFAT Test Report to the Customer within
three weeks of UTSFAT completion.

 

6.6.2 UTS Acceptance (UTSA)

 

1.The Contractor shall produce a UTS Acceptance Plan and Procedures and deliver
to the Customer as per Table 7-2.

 

2.The Contractor shall perform the UTS Acceptance at the RAN SySAT site. UTS
Acceptance is intended to validate the Satellite Air Interface Chip and the RTDM
Test Tool deliverables. The Evaluation Platform is a tool by which these
validations can be performed.

 

6-11

 

 

 

3.The UTS Acceptance shall verify requirements that are allocated to UTS
Acceptance in the VCRM.

 

4.The Customer will nominate one member within the witnessing party to have
final responsibility for determining whether the tested system has completed UTS
Acceptance in accordance with the criteria defined by this SOW.

 

5.The Customer representative will have the authority to either instruct that a
test be repeated or fail the UTS Acceptance in the case of failures. Customer
and Contractor shall work together to determine which failures require a retest
and which failures do not on a case-by-case basis.

 

6.The Contractor shall deliver a final UTS Acceptance Test Report to the
Customer within three weeks of UTS Acceptance completion.

 

6.7 UTS INTERNAL TESTING CAMPAIGNS

 

6.7.1 UTS System Validation Testing (SVT)

 

1.The Contractor shall be responsible for developing a test campaign aimed at
verifying correct operation of the UTS equipment. UTS SVT is intended to
validate the Satellite Air Interface Chip and the RTDM Test Tool deliverables.
The Evaluation Platform is a tool by which these validations can be performed.

 

2.This testing shall be conducted in-house using test equipment that is the
responsibility of the Contractor. Components of the RAN can be used as part of
the test equipment.

 

3.UTS SVT shall be a Contractor internal campaign and the Customer has the right
to witness and review results without interfering.

 



6-12

 



 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

7.0 DELIVERABLE DOCUMENTATION

 

1.The Contractor shall deliver all documentation listed in Table 7-1 and Table
7-2.

 

2.The Contractor shall deliver one electronic version of each document,
delivered via E-mail, ftp, or CD ROM, as appropriate. The PO is responsible for
the identification, scheduling, control, preparation, reproduction, inspection,
and delivery of documents.

 

3.Customer has 15 working days to review and comment on the documents.
Contractor shall review and respond to Customer’s comments on the documents in
10 working days.

 

4.The Contractor shall deliver documentation to Customer at Offices in Milpitas,
California.

 

5.The Contractor delivered documents shall be written in English.

 

Table 7-1. Deliverable Documentation

 

    Contractor        Delivery Schedule No.   Document   Comments   Draft 1  
Draft 2   Final 1.  

Program

Management Plan (PMP)

  Incorporates Overall Project Schedule (may be separated for each phase)   N/A
  N/A   KO review 2.  

Product

Assurance Plan (PAP)

  Incorporates the overall quality assurance procedures (may be separated for
each phase). Contains process descriptions of the Hardware Design Plan and
Software Design Plan   N/A   N/A   KO review 3.   Warranty and Maintenance Plan
  Maintenance plan for the equipment and network (may be separated for each
phase)   Second
Draft at
CDR   N/A  

2 weeks after
SySAT

(if changed)

4.   Monthly Progress Report   Statement of project progress.   N/A   N/A  
Monthly 5.   Milestone Review Meeting Minutes   Records the points raised at the
review meeting   N/A   N/A   5 days after
each meeting 6.   Overall System Test Plan   Details the overall test approach,
phases, segment acceptance test plans and the requirements mapping to the
acceptance test plans.   2 weeks
prior to
PDR   To weeks
prior to
CDR   Two weeks
after CDR
(if changed) 7.   VCRM  

Allocation of

requirements to test phases

  2 weeks
prior to
PDR   2 weeks
prior to
CDR   EDC+23
months 8.   External Interface Control Document (ICD)   Interface definition
between Work subsystems and CFE.   2 weeks
prior to
PDR   2 weeks
prior to
CDR  

2 weeks after
CDR

(if changed)

 



7-1

 

  

Globalstar RAN & UTS Exhibit A - SOW 

H36750 (01/13)

 

Table 7-1. Deliverable Documentation

 

    Contractor       Delivery Schedule No.   Document   Comments   Draft 1  
Draft 2   Final 9.   Facilities Requirement Specification(s)   Outlines the
infrastructure required for delivery of equipment into the site.   EDC +
3 months   2 weeks
prior to
PDR   After Final Site
Survey is
complete + 4
weeks (
EDC+31
months ) 10.   System Design Document   System design documents   2 weeks
prior to
PDR   2 weeks
prior to
CDR  

2 weeks after
CDR

(if changed)

11.   RAN Segment Design Document   Segment Design Document   2 weeks
prior to
PDR   2 weeks
prior to
CDR  

2 weeks after
CDR

(if changed)

12.  

RAN

Dependencies Document

  Defines the Contractor’s Dependencies on the Customer with required
availability dates  

KOR (and

released

monthly
thereafter)

  Major
Review at
PDR   Major Review
at CDR 13.   RAN Factory Acceptance Test Plan   This document is equivalent to
the Customer defined First Article/Design Verification Test Procedure (DVTP),
per RFP document GS-071199, Section 3.4.1   2 weeks
prior to
CDR   N/A   1 month prior
to RAN FAT
(if changed) 14.   Site Acceptance Test Plan   Defines the overall approach the
Contractor shall take to the SAT for all sites   2 weeks
prior to
CDR   N/A   1 month prior
to SAT
(If changed) 15.   RAN Factory Acceptance Test Procedures   Defines the overall
approach the Contractor shall take to the FAT test for all sites   2 months
prior to
RAN FAT   2 weeks prior to RAN FAT Readiness Review  

Prior to RAN
FAT

(if changed)

16.   Site Acceptance Test Procedures   Details the procedures that shall be
executed during the SAT   2 months
prior to
SAT   2 weeks
prior to
SAT
Readiness
Review   Prior to SAT
(if changed) 17.   Training Materials   Instructions of the scope of the
training to be given to operations staff for all RAN subsystems   1 month
prior to
delivery of
course   N/A   1 week prior to
delivery of
course
(if changed) 18.   Site Installation Document   Details the installation and
configuration details for each site   N/A  

SAT

Readiness
Review

  1 week after
SAT Readiness
Review
(if changed)

 



7-2

 



 

Globalstar RAN & UTS Exhibit A - SOW 

H36750 (01/13)

 

Table 7-1. Deliverable Documentation

 

    Contractor       Delivery Schedule No.   Document   Comments   Draft 1  
Draft 2   Final 19.   RAN FAT Readiness Report   Details the results of the RAN
FAT Readiness Review.   N/A   RAN FAT
Readiness
Review   1 week after
RAN FAT
Readiness
Review
(if changed) 20.   SAT Readiness Report   Details the results of the SAT
Readiness Review.   N/A  

SAT

Readiness
Review

  1 week after
SAT Readiness
Review
(if changed) 21.   RAN FAT Test Report   Details the results of FAT and the
outstanding FAT specific punch list/agreed closure plans   N/A   N/A   3 weeks
after
RAN FAT 22.   SAT Test Report (including site configuration report )   Details
the results of SAT and the outstanding SAT specific punch list/agreed closure
plans. A SAT Report shall be written for each site.   N/A   N/A   3 weeks after
SAT 23.   Install and Maintenance Manual(s), including “AS BUILT” documents
specific to each site  

Installation and

maintenance procedures and instructions

  2 weeks
prior to
SAT   N/A  

2 weeks after
SAT

(if changed)

24.   Operator Manual(s)   Operating and user instructions for the Work
Subsystems   2 weeks
prior to
SySAT   N/A   2 week after
SySAT
(if changed) 25.   Site Survey Report   Results of Contractor review the site
facility   N/A   N/A   2 weeks after
site survey 26.   Annual Warranty Report   Summary of warranty activities and
services provided over the last 12 month period   N/A   N/A  

End of
12 month
Warranty

period

27.  

System

Acceptance Test Plan

  System acceptance test plan   2 weeks
prior to
CDR   N/A   1 month prior
to SySAT
(if changed) 28.  

System

Acceptance Test Procedures

  System acceptance test procedures   2 months
prior to
SySAT   2 weeks
prior to
SySAT   Prior to SySAT (if changed) 29.   System Acceptance Readiness Report  
System Acceptance Test Readiness Report   N/A   N/A   1 week after
SySAT
Readiness
Review
(if changed) 30.   SySAT Test Report   Results of the system acceptance testing.
  N/A   N/A   3 weeks after
SySAT



 

Globalstar RAN & UTS Exhibit A - SOW 

H36750 (01/13)

 

Table 7-1. Deliverable Documentation

 

    Contractor       Delivery Schedule No.   Document   Comments   Draft 1  
Draft 2   Final 31.   Secondary SAT Plan and Procedures   SAT Plan and
Procedures for RANs #2 - #9   2 weeks
prior to
Secondary
SAT   N/A   Prior to
Secondary
SAT
(if changed) 32.   Secondary SAT Test Report   Details the results of the
Secondary SAT (for Sites # 2 - #9).   N/A   N/A   3 weeks after
Secondary
SAT 33.   Secondary OAT Plan and Procedures   OAT Plan and Procedures for RANs
#2 - #9   1 month
prior to
Secondary
OAT   N/A   Prior to
Secondary
OAT
(if changed) 34.   Secondary OAT Test Report   Details the results of Secondary
OAT and the outstanding OAT specific punch list/agreed closure plans.   N/A  
N/A   3 weeks after
Secondary
OAT 35   Software Design Qualification Plan   Contractor shall provide their
software design qualification plan   N/A   N/A   2 months after
CDR

 



7-3

 



 

Table 7-2. UTS Specific Deliverable Documentation

 

    Contractor       Delivery Schedule No.   Document   Comments   Draft 1  
Draft 2   Final 1.  

UTS

Requirements Spreadsheet/Datab ase

  Include traceability to Contract Requirements   2 weeks prior
to PDR   N/A   4 weeks after
CDR 2.   UTS High Level Design and Interface Control Documents   To define the
high level design of all subsystems within the UTS and define the external
interfaces   2 weeks prior
to PDR [Bob
to check
dates—ok ?]   2 weeks
prior to
CDR   4 weeks after
CDR 3.   RTDM User’s Guide   User’s guide   PDR   CDR   UTSFA 4.  

UTS

Comprehensive Test Plan

  Describes all test phases for the UTS equipment.   2 weeks prior
to PDR   N/A   4 weeks after
to PDR 5.   UTS Factory Acceptance Test Plan and Procedures   Plan for the UTS
Factory Acceptance Test (UTSFAT)   2 weeks prior
to CDR   N/A   4 weeks prior
to UTSFAT 6.   UTS Factory Acceptance Test Results   Results for UTSFAT   N/A  
N/A   2 weeks after
UTSFAT 7.   UTS Final Acceptance Plan and Procedures   Plan for the UTS Factory
Acceptance (UTSFA)   2 weeks prior
to CDR   N/A   2 weeks prior
to UTSFA

 

 

Globalstar RAN & UTS Exhibit A - SOW 

H36750 (01/13)

 

Table 7-2. UTS Specific Deliverable Documentation

  

    Contractor       Delivery Schedule No.   Document   Comments   Draft 1  
Draft 2   Final 8.   UTS Final Acceptance Results   Report showing how all
contractual requirements are retired   N/A   N/A   2 weeks after
UTSFA 9.   UTS External Requirements document   To be mutually generated and
agreed to by contractor and customer. This includes the NAS-AS ICD.   KOR   2
months
after KOR   2 weeks after
PDR 10.   RTDM to UT ICD   Defines messages from RTDM to/from a third- party UT.
  2 weeks
before PDR   2 weeks
after PDR   CDR

  



7-4

 

 

8.0 CUSTOMER RESPONSIBILITIES

 

8.1 SITE FACILITIES

 

1. The Customer will be responsible for provisioning of the site facilities
covering the following:

 

a.Equipment Room layout drawings (the Contractor shall use these to develop Site
Installation Documents)

 

b.All civil works including communications building, shelter foundations

 

c.Cable trays to CFE equipment connections

 

d.Signal and safety grounding system in all facilities at less than 5 ohms to
ground

 

e.All fees and taxes associated with site construction

 

f.Confirmation of prime power availability prior to beneficial occupancy

 

g.Utility power availability at start of equipment installation

 

h.Facility heating, cooling, and air filtering

 

i.Access road to site for vehicles and trucks

 

j.Site security

 

k.Site access twenty-four (24) hours per day, seven (7) days per week upon
Contractor’s request made to Globalstar’s PM at least 24 hours in advance.
Access will be permitted provided that the Contractor adheres to the normal
access restrictions required by the Customer Security Office and all Government
and local authority regulations are followed.

 

l.Sanitary facilities at the start of equipment installation

 

m.Trash removal service

 

n.Telephone ,facsimile facilities (local and international access) and internet
access available at the start of and during hardware installation

 

o.Site cleanup after installation

 

p.Supply and install fire suppression equipment and systems

 

8-1

 

  

q.Supply and install UPS power equipment including generators, batteries,
inverters, controls, monitors, distribution panels, circuit breakers, and cables
per Contractor performance specifications

 

r.Customer shall be responsible for the provision of all interconnection links
between the sites.

 

s.Customer shall be responsible for provision of onsite offices, electrical
power, telephone, and data communication facilities for Contractor reasonable
use at each and every site.

 

t.Uninterruptible -48 VDC and 120 VAC 60 Hz power.

 

8.2 EXTERNAL CONNECTIVITY

 

1.The Customer will be responsible for provision and maintenance of operational
Internet Services interconnections and interfaces to the Contractor deliverables
as required.

 

2.The Customer will make interfaces available to the Contractor two weeks in
advance of SAT.

 

3.The Customer will ensure interfaces are compliant with Contractor requirements
and are fully serviceable and operational. The Contractor shall not be
responsible for program delays associated with lack or loss of any interface
during the execution of the program.

 

4.All inter-site (GDN) connection facilities, including onsite routers, cabling,
and data transport as required.

 

8.3 CFE MANAGEMENT

 

1.The Customer will be responsible for CFE vendor management.

 

2.The Customer will ensure CFE vendors provide support for the duration of the
Work.

 

3.Contractor shall request in writing to the Customer seeking permission to use
customer’s CFE third party Intellectual Property (IP) Rights that are deemed
necessary for the Work system by the Contractor. Such requests must be made 90
days in advance and may or may not be granted. Customer shall indemnify
Contractor against any claims by these IP license holders for use of this IP in
the Work system.

 

4.The Customer will lead any necessary meetings between Contractor and CFE
vendor ensuring CFE vendor delivers support and input required to configure and
test the Work per the schedule detailed in Section 3.

 

5.The Customer will be solely responsible for any costs associated with any
applicable import taxes, duties and customs that may be required to import
equipment into each country. The Contractor shall be responsible for any
Contractor owned equipment importation whether on a permanent or temporary
basis.

8-2

 

  

8.4 INTEGRATION AND TEST SUPPORT

 

1.The Customer shall be responsible for provision of test equipment excluding
contractor supplied unique test equipment that are not part of the Work
deliverables in support of installation, commissioning, and testing of the
Contractor deliverables in the field. The required test equipment will be
detailed in the Dependencies Document. The Customer will provide Satellite
Simulators for Contractor use in the Contractor test facility

 

2.The Customer will be responsible for provision of suitably qualified personnel
to witness test campaigns at the Milpitas RAN Test Bed and RAN #1 through #5
sites. Test campaigns shall not be delayed if Customer personnel are not
available at the these sites. If a test campaign cannot be witnessed by Customer
personnel at these sites, Contractor shall continue to execute the tests and
provide test results to the Customer.

 

3.The Customer will be responsible for providing required satellite resource for
the test campaigns.

 

8.5 GOVERNMENTAL LICENSES, PERMITS AND FEES

 

1.The Customer will be responsible for coordination of the frequency plans
required to test and operate the system.

 

2.The Customer will provide reasonable assistance to the Contractor for
obtaining business visas (not work permits) for Contractor employees to travel
to the Work countries.

 

8.6 SIMULATORS AND EMULATORS

 

The Customer shall furnish various simulators and emulators for the RAN as per
the Table below:

 

No   Simulator Description   Responsibility   Availability   Comment 1   UT
Deliverable Items (items 1 and 2 in section 8.7 below) for end-to- end
functional/service tests and 1 Mbps in the forward link   CFE   To be mutually
agreed by Technical Interchange Review Meeting (to be held by 31 October, 2009)
  Customer shall supply 80 IMS clients and 80 Vocoder implementation(s). 2  
Satellite Simulator = Channel + Satellite + Beams/RFT/IF   CFE   EDC + 23 months
  Contractor to provide requirements by KOR 3   GOCC files and ftp interface for
GOCC   CFE   EDC + 23 months   Test the GOCC interface and provide GOCC files 4
  Core Network Equipment or CFE connectivity to CFE Core Network Equipment   CFE
  EDC + 18 months   COTS equipment – IuPS Rel 7.x.y 5   Time & Frequency Unit
(TFU) which is a GPS based Timing Unit   CFE   EDC + 23 months   Same as those
provided at RAN sites

  

8.7 UTS REQUIREMENTS

 

1.Vocoder implementation external to the Evaluation Platform.

 

2.IMS client external to the Evaluation Platform.

 

3.SIMs for access to the Globalstar network.

 



4.User Terminal antennas for over the air testing.

 

8.8 OTHER

 

1. The Customer shall provide the following documents (or of equivalent scope)
by KOR to enable the Contractor to work on the System Design:

 

a. Radio Frequency Terminal (RFT) Interface Control Document (ICD)

b. Globalstar Satellite Parameters as specified in the Resource Allocation
Instructions (RAI) file

c. GOCC ICD

 

2. A final list of the required Customer Furnished Documentation shall be
presented by the Contractor at the KOR and stated in the Dependencies Document.

 

8-3

 

   

9.0 CONTRACTOR TEST FACILITIES

 

1.The Contractor shall be responsible for provision and maintenance of a RAN
representative test facility at Contractor facilities in Maryland, USA.

 

2.The Contractor shall be responsible for all the simulation and test tools
required for RAN and Evaluation Platform testing. Note that the Satellite
Simulators will be provided and maintained by the Customer.

 

3.The Customer will be permitted access to the Contractor test facility in
accordance with Section 2.6 and 2.7 of this SOW. Access will be permitted
provided that the Customer adheres to the normal access restrictions required by
the Customer Security Office and all Export Control regulations are followed.

9-1

 

 

Globalstar RAN & UTS Exhibit A - SOW

H36750 (01/13)

 

10.0 WARRANTY AND SUPPORT PERIODS

 

10.1 WARRANTY SUPPORT PERIOD FOR RAN

 

1. The Contractor shall provide a standard warranty service for one (1) year
(the Initial Warranty Period).

 

2. The Initial Warranty Period commences as follows:

 

a)The Software Maintenance & Support Services Period for all RANs shall begin at
SySAT +60 days.

 

b)The Hardware Warranty Period for each RAN shall begin at SySAT + 60 days for
RAN#1 and at OAT + 30 days for RAN#2- #9.

 

For Test Bed RAN (Milpitas), the hardware Warranty Period shall commence upon
completion of SySAT at RAN#1 (Clifton).

 

3. If Customer exercises the annual extended warranty option referenced in
Article 30 of the Contract the first extended warranty period shall commence as
follows:

 

a)The extended annual Software Maintenance & Support Services Period for all
RANs shall commence at the end of the Initial Warranty Period specified in para
2(a) above.

 

b)The extended annual Hardware Warranty Period for any RAN shall begin at the
end of the Initial Warranty Period for each RAN as defined in para 2 (b) above.
At Customer’s option, the first extended Hardware Warranty Period for any RAN
may be 11 months or less, in order to synchronize the dates of Hardware Warranty
Period for all RANs.

 

10.2 WARRANTY SUPPORT PERIODS FOR UTS

 

1.The Contractor shall provide a warranty in respect of the UTS in accordance
with Article 9 of the Contract for a period of one (1) year from Final
Acceptance of User Terminal Subsystem. The Contractor shall provide a warranty
in respect of the design of the UTS in accordance with Article 9 of the Contract
for a period of one (1) year from Final Acceptance of User Terminal Subsystem.

 

2.The Contractor shall provide a hardware warranty in respect of the production
Satellite Air Interface Chips for a period of one (1) year from delivery of the
relevant units.

 

10-1

 

  

11.0 TRAINING

 

11.1 TRAINING REQUIREMENTS

 

1.The Contractor shall develop and conduct a flexible training program that
shall provide the Customer with the knowledge and skill to operate the system
through its operational life.

 

2.The Contractor shall develop a Training Plan.

 

3.The Contractor training shall be offered to the Customer’s trainers at three
levels as defined in Section 2 item 15.

 

4.The Contractor shall ensure that all training courses are conducted by a
qualified expert in the subject matter and that the instructor is fluent in
English.

 

5.The Contractor shall offer On the Job Training (OJT) at Milpitas Test Lab and
RAN #1 sites.

 

11.2 TRAINING PROGRAM

 

11.2.1 Theoretical and Practical Training Courses

 

Figure 11-1. Training Courses

 

[tpg62.jpg]

 

1. The Contractor shall provide training courses to meet the varied needs of the
program operation and support personnel at the site. The purpose of this
training is to “train the trainer”, in other words, these courses shall be
designed to meet the objective of training personnel who will in turn propogate
the knowledge. The multiple course offering shall include:

 

a.System Overview Training: This course shall provide a general system overview
for all personnel. This training course is purely theoretical in nature and is
designed to be taught in the classroom setting. This course shall be designed
for a maximum of 15 students.

b.Operation and Maintenance Training: This course provides first and second line
maintenance of Contractor deliverables. Some of the specific topics to be
covered in this course are Configuration Management, QoS, error management,
daily operations and maintenance information, etc. Classroom sessions and
hands-on exercises shall be conducted. Equipment operating manuals shall be used
during this training. This course shall be designed for a maximum of 15
students.

11-1

 

  

c. Engineering: This course expands the Operation and Maintenance capabilities
to provide enhanced system knowledge for technical support personnel. This
training focuses on enhanced troubleshooting, and software maintenance. This
course shall be designed for a maximum of 15 students.

 

2.The Contractor shall provide one (1) System Overview Training Course, one (1)
Operation and Maintenance Training course and one (1) Engineering Course.

 

3.The Contractor shall provide additional training courses on request, at the
prices and conditions defined in Exhibit F.

 

4.The Contractor shall offer training courses at Contractor facilities in
Maryland, USA.

 

11.2.2 Training Materials

 

1.The Contractor shall provide training materials in both printed and electronic
formats as per Table 7-1 in advance of each course, and materials shall be
reviewed at the start of each training course.

 

2.Training materials shall be written in English.

 

3.The Contractor shall supply operating manuals where necessary.

 

4.The Contractor shall maintain Training Records for each student and shall
supply the Customer PM with a course report for each student.

 

5.The Contractor shall provide visual aids such as overhead projectors and white
boards.

 

6.The Contract shall grant Customer permit to reproduce the training material
and distribute it internally without any additional charges or licensing fees.

11-2

 

  

12.0 CN009 IMSI BASED ACCESS CONTROL

 

1.Contractor shall design, integrate, and test IMSI based access control design
modification in accordance with the technical specifications defined in Section
3.2.4.4 of Exhibit B2.

 

2.Contractor shall conduct a Design Review (CN009DR) with Customer at EDA + 6
Months. CN009DR will be conducted at Contractor facilities in Maryland and shall
not exceed two (2) working days. The CN009DR can be conducted via teleconference
at the request of Customer.

 

3.Contractor shall support three Technical Interchange Meetings with the
Customer (one at EDA + 3 Months, one at EDA + 12 Months and one at EDA + 15
Months).

 

4.Design Requirements shall be reviewed at the first TIM to be conducted at EDA
+ 3 Months. CN009Acceptance Test Procedure shall be mutually agreed upon at EDA
+ 9 months.

 

5.Contractor shall conduct a Factory Acceptance Test (CN009FAT) of the design
modification at EDA + 38 Months (Oct, 2014). The CN009 FAT shall be conducted at
Contractor facilities in Maryland and shall not exceed 2 working days.

 

6.Meeting the FAT completion date of EDA + 38 Months is contingent upon delivery
of fully functional CFE. Any delays and/or limitations in functional performance
may impact EDA+38 Months.

12-1

 

  

13.0 ACRONYMS 

 



Acronym   Definition CAI   Common Air Interface CDR   Critical Design Review
CDROM   Compact Disk       CN   Core Network COTS   Commercial Off The Shelf CS
  Circuit Switched       DTMF   Dual Tone Multiple Frequency DVTP   First
Article/Design Verification Test Procedure EDC   Effective Date of Contract ETSI
  European Telecommunication Standards Institute FAT   Factory Acceptance
Testing FDM   Frequency Division Multiplex FDR   Final Design Review       FPGA
  Fixed Programmable Gate Array FTP   File Transfer Protocol GPRS   General
Packet Radio System GPS   Global Positioning System RAN   Radio Access Network
HLR   Home Location Register Hughes   Hughes Network Systems, LLC IF  
Intermediate Frequency IP   Internet protocol ISP   Internet Service Provider
kbps   Kilo-bits per second kHz   Kilo-Hertz KOR   Kick Off Review LAN   Local
Area Network LLC   Logical Link Control MAC   Medium Access Control Mbps   Mega
bits per second MHz   Mega Hertz MLS   Master Level Schedule MM   Mobility
Management MMI   Man Machine Interface MSS   Mobile Satellite System MT   Mobile
Terminal MTBF   Mean Time Between Failure MTTR   Mean Time to Repair Work   RAN
and UTS Deliverables under this contract OAT   Over Air Testing OEM   Original
Equipment Manufacturer OJT   On The Job Training OSTP   Overall System Test Plan
PAP   Product Assurance Plan PDR   Preliminary Design Review



 



13-1

 



 





Acronym   Definition PDU   Protocol Data Unit PLMN   Public Land Mobile Network
PM   Program Manager PMP   Program Management Plan PO   Program Office PRACH  
Packet Data Random Access Channel PRR   Production Readiness Review PS   Packet
Switched PSTN   Public Switched Telephone Network PTT   PSTN Agency RF   Radio
Frequency RMP   Risk Management Plan RR   Readiness Review RTDM   Remote
Terminal Diagnostic Monitor RX   Receive SACCH   Slow Associated Channel SAT  
Site Acceptance Testing SGSN   Serving GPRS Support Node SI   System Information
SID   Site Installation Document SIM   Subscriber Identity Module SMS   Short
Message Service SNMP   Simple Network Management Protocol SOW   Statement of
Work SVT   System Verification Testing SySAT   System Acceptance Testing TAC  
Technical Assistance Center TBC   To be confirmed TBD   To be defined TCP/IP  
Transmission Control Protocol/Internet Protocol TOD   Time Of Day TX   Transmit
UDP   User Datagram Protocol UT   User Terminal UTSFA   User Terminal Subsystem
Final Acceptance VCRM   Verification Cross Reference Matrix VLR   Visiting
Location Register VMS   Voice Mail System WAN   Wide Area Network WBS   Work
Breakdown Structure WPD   Work Package Description



 



13-2

 



 

H36750

 

RADIO ACCESS NETWORK (RAN)

 

AND USER TERMINAL SUBSYSTEM (UTS)

 

EXHIBIT C: PRICING SCHEDULE AND PAYMENT PLAN

 

Revision H

 

January 18, 2013

 

 

 

 

PROPRIETARY NOTICE

 

All rights reserved. This publication and its contents are proprietary to Hughes
Network Systems, LLC. No part of this publication may be reproduced in any form
or by any means without the written permission of Hughes Network Systems, LLC,
11717 Exploration Lane, Germantown, Maryland 20876.

 

HUGHES, HughesNet, IPoS, SPACEWAY, AIReach, Broadband Unbound, and Connect to
the future are trademarks of Hughes Network Systems, LLC. All other trademarks
are the property of their respective owners.

 

Copyright © 2009, 2010, 2011, 2012, 2013 Hughes Network Systems, LLC

 

1-2

 

 

REVISION HISTORY

 

Revision   Issue Date   Scope A   05/1/2008   Contract version B   06/16/2009  
Contract amendment C   08/28/2009   Contract amendment D   03/24/2010   Contract
amendment E   11/4/2011   Contract amendment F   2/1/2012   Contract amendment G
  9/4/2012   Contract amendment # 8 H   01/18/2013   Contract amendment # 9

 

1-3

 

 

TABLE OF CONTENTS

 



SECTION     PAGE 1.0   PRICE SCHEDULE 1-5 1.1   BASELINE RAN AND UTS 1-5 1.2  
OPTIONS 1-6 1.3   TIME AND MATERIAL (T&M) RATE 1-7         2.0   PAYMENT
MILESTONES AND PLAN 2-1

  

1-4

 



 

1.0 PRICE SCHEDULE

 

1.1BASELINE RAN AND UTS





 

    BASELINE               Line
Item   Supplies/Services  Price (USD)   NON-RECURRING ENGINEERING (NRE)$  [*] 
 1   RAN Non-Recurring Engineering (NRE);
Packet RAN, with Iu-PS Rel 7, 256 Kbps return bearer, 1 Mbps forward bearer
Delivery of One Test Gateway (incl. 12 mo. Warranty)
12 months warranty & maintenance for 9 RANs, incl. 1200 hours of engineering
support;
Additional Engineering at T&M Rates
(Test UTs NRE and Delivery not included)
UTS Non-Recurring Engineering (NRE):
Satellite Air Interface Chip with Evaluation Platform
Remote Terminal Diagnostic & Monitoring (RTDM) Software Tool w/unlimited license
12 months warranty & maintenance$  [*]   2   Documentation and Program
ReviewsIncluded   3   Operations and Maintenance Training$  [*]   4   RAN and
UTS NRE Additions$  [*]       Multi-country Legal Interception$  [*]       UT
Diagnostic FeedIncluded       Per-User Forward Power ControlIncluded      
Multi-country certifications (Per SOW)Included       Support E.911 Calling
without GPS$  [*]       9.6 kb/s bearer in Return DirectionIncluded      
Additional Diagnostics in RTDM (Spec - Exhibit B3)$  [*]      
Gateway-to-Gateway Handover for handheld terminal (Delivery date 3 months after
the later of RAN #2 OAT & Provisional Acceptance)$  [*]       SNMP Configuration
MIBIncluded       RAN Diagnostic SpecificationsIncluded        RECURRING$  [*]  
 5   Build, delivery, installation, performance verification and testing of 9
RANS (including first article)
Each RAN equipped with 120 VEC or 480 Kb/s capacity, one FDM Channel (same FDM1
(1.25MHz) or FDM2 (2.5 MHz) in all RANs, as selected by SRR)
Delivery Ex-Works Maryland, USA$  [*]       Design, build, delivery,
installation, performance verification and testing of 9 RANs$  [*]       Credit
for Customer performing Installation & Commissioning for RAN #6,#7,#8 & #9
(Contractor to provide on-site supervision only for installation, performance
verification and testing)$  [*]   6   Critical Spare Parts - located at each RAN
Site   Included   7   Critical Spare Parts - located at Customer Depot$  [*] 
 8   Manufacture of prototype & pre-production Satellite Air Interface Chips for
delivery to Globalstar$  [*]   9   Expansion of capacity from 120 VEC/480 Kbps
to 200 VEC/800 Kbps in the same FDM channel; for all 9 RANs$  [*]      
Expansion of capacity from 120 VEC/480 Kbps to 200 VEC/800 Kbps in the same FDM
channel; for Laboratory RAN in Milpitas, CA.$  [*]   10   CN006 Design
Implementations$  [*]       Maximal Ratio Combining RTNIncluded      
Configurability of Paging/Alerting ParametersIncluded       Turn on Additional
FDM Channels based on Traffic Demand to conserve Satellite PowerIncluded      
RAN Limit CCE Transmit Power based on Type and FrequencyIncluded       Disable
Gateway RFT by Operator Command, overriding RAIIncluded      

Diagnostic Tools:

(a)    Display/Logging of Decoded Control Channel Information
(b)    Display and Log Measurements made by SAIC Hardware Accelerator
(c)    RTDM can selectively block Overhead Channels
(d)    RTDM Playback
(e)    Display Radio Resource Records

Included       Alerting as an Optional Feature in SAICIncluded       Increase
Output Power of Evaluation Platform by 0.75dBIncluded       RAI Access Channel
Issues to support Hot SpotsIncluded       Operator Configurable Beam Boundary
Definition per SatelliteIncluded       Configurability of Frequency Search
AlgorithmIncluded       TOTAL CONTRACT PRICE$ 101,375,420 

 

1-5

 

 

1.2 OPTIONS

OPTIONS     Line
Item   Supplies/Services  Price (USD)   1   Unit Price for Additional RANs up to
Quantity 25 (Incl. 12 mo h/w Warranty)  $[*]       Option Validity Period:
EDC+73 months       2   Annual Extended Software Maintenance & Support (second
year onwards) Includes RAN & RTDM Software
Includes 1200 hours of engineering support (Ex-works) per year Additional
engineering support available at T&M rates Start date as defined in Exhibit A,
Independeent of number of RANs SOW as per Exhibit D (on-site support subject to
T&M rates) Total price per year  $[*]       Option Validity Period: EDC+102
months       3   Annual Extended Hardware Warranty per RAN Start date as defined
in Exhibit A
SOW as per Exhibit D (on-site support excluded)  $[*]       Option Validity
Period: EDC+86 months       4   Bridge Extended Hardware Warranty per RAN per
Month
Available only in the first partial year of extended warranty period of each RAN
Start date as defined in Exhibit A
SOW as per Exhibit D (on-site support excluded)
Price per RAN per month (Monthly rate derived by dividing the prevailing option
3 price
by 12 at the time of election)  $[*]       Option Validity Period: concurrent
with Option 3       5   Broadcast Audio/Visual capability in the RAN  $[*]      
Option Validity Period: EDC+2 months       6   Expansion of capacity from 200
VEC/800Kbps to 875VEC/3.5Mbps in the same FDM channel; Price per RAN  $[*]      
Option Validity Period: EDC+73 months       7   Expansion of capacity from one
FDM channel with 200VEC/800 Kbps to two FDM channels, 120 VEC/480Kbps in second
FDM channel; Both FDM Channels operate within the same 7.5MHz of spectrum  $[*] 
     Option Validity Period: EDC+73 months       8   Expansion of capacity from
one FDM channel with 200VEC/800 Kbps to two FDM channels, 200 VEC/800Kbps in
each FDM channel; Both FDM Channels operate within the same 7.5MHz of spectrum 
$[*]       Option Validity Period: EDC+73 months       9   Expansion of capacity
from one FDM channel with 875VEC/3.5 Mbps to two FDM channels, 875 VEC/3.5Mbps
in each FDM channel; Both FDM Channels operate within the same 7.5MHz of
spectrum  $[*]       Option Validity Period: EDC+73 months       10   1 Mb/s
forward bearer capability in the satellite Air Interface Chip          NRE 
$[*]       Recurring incremental cost per chip  $[*]       Option Validity
Period: EDC+2 months       11   Reserved                                     
                 12   License of Satellite Air Interface Chip Software &
Firmware only for use in Customer's own developed Chip (one license per chip) 
         Annual quantity = 250,000   [*]       Annual quantity = 500,000   [*] 
     Annual quantity = 1 million +   [*]       Option Validity Period: EDC+96
months       13   Unit Pricing for One-Time Order of Satellite Air Interface
Chips Option Validity Period: exercisable one-time only; expires January 24,
2013 Subject to the following terms: one-time order; 100% payment received
Contractor no later than January 24, 2013; order quantity must be in batches of
37,500 units   [*] 

 

1-6

 

 

1.3 TIME AND MATERIAL (T&M) RATE

 

Time: [*] per man-month Materials and Travel: [*] Rate Validity Period: EDC+ 36
months; thereafter adjusted for escalation, capped at CPI+1%.

 

1-7

 

 

2.0 PAYMENT

 

MILESTONES AND PLAN 2.1 PAYMENT MILESTONES AND

PLAN FOR RAN & UTC

 

The Payment Milestones and Plan is provided below.

 

[*]

 

2-1

